  Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 1 of 57 PageID #: 173



SLR:RKH:KMA; 2018V00809

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TY CLEVENGER,

                                      Plaintiff,                     Civil Action No. 18-CV-1568
         -against –
                                                                     (Bloom, M.J.)
U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF INVESTIGATION,
and NATIONAL SECURITY AGENCY,

                                      Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                           MEMORANDUM OF LAW IN SUPPORT OF
                       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                                                                     RICHARD P. DONOGHUE
                                                                     UNITED STATES ATTORNEY
                                                                     Eastern District of New York
                                                                     271-A Cadman Plaza East, 7th Floor
                                                                     Brooklyn, New York 11201
                                                                     July 29, 2019


KATHLEEN A. MAHONEY
Assistant U.S. Attorney
       (Of Counsel)
  Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 2 of 57 PageID #: 174



                                               TABLE OF CONTENTS

PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .2

ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3

                                 PLAINTIFF’S REMAINING FOIA CLAIMS
                                         MUST BE DISMISSED

          A. The Standards for Summary Judgment in a FOIA Action. . . . . . . . . . . . . . . . . . . . .3

                    1. The FOIA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .3

                    2. Summary Judgment in FOIA Actions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4

          B. The DOJ Criminal Division, the DOJ National Security Division, and the FBI
             Properly Asserted Exemptions 6 and 7(C) to Withhold Personal Information
             in Responding to Plaintiff’s Request for the “Wilkinson” Records. . . . . . . . . . . . . .6

                    1. FOIA Exemptions 6 and 7(C). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                              a. FOIA Exemption 6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .7

                              b. FOIA Exemption 7(C). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .8

                    2. Exemptions 6 and 7(C) Were Properly Asserted. . . . . . . . . . . . . . . . . . . . . .10

                              a. The Redactions by the DOJ Criminal Division. . . . . . . . . . . . . . . . . .11

                              b. The Redactions by the National Security Division. . . . . . . . . . . . . . .13

                              c. The Redactions by the FBI. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .15

          C. The FBI Conducted an Adequate Search in Response to Plaintiff’s Request
             for Records Concerning Seth Conrad Rich. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

          D. The FBI Properly Responded to Plaintiff’s Request Dated October 1, 2017. . . . .22

                    1. The First Item in Plaintiff’s Letter was Not a Valid FOIA Request. . . . . . .22

                    2. Exemptions 5, 6, 7(A), 7(C), and 7(E) Were Properly Asserted
                       in Responding to the Second and Third Items. . . . . . . . . . . . . . . . . . . . . . . 25

                                                                   i
  Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 3 of 57 PageID #: 175



                              a. FOIA Exemption 5. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

                                         i. Attorney-Client Privilege. . . . . . . . . . . . . . . . . . . . . . . . . . . . .27

                                         ii. Attorney Work-Product Privilege. . . . . . . . . . . . . . . . . . . . . .28

                                         iii. Deliberative Process Privilege. . . . . . . . . . . . . . . . . . . . . . . .29

                              b. FOIA Exemptions 6 and 7(C). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .31

                              c. Exemptions 7(A) and 7(E). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

          E. Plaintiff is Not Entitled to Any Relief With Respect to His Request to the NSA. .36

                    1. The NSA Did Not Improperly Withhold the Record Responsive to
                       Category (4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37

                              a. The NSA Properly Asserted Exemption 1. . . . . . . . . . . . . . . . . . . . . 37

                              b. The NSA Properly Asserted Exemption 3. . . . . . . . . . . . . . . . . . . . . 42

                                         i. 50 U.S.C. § 3606(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .43

                                         ii. 18 U.S.C. § 798. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

                                         iii. 50 U.S.C. § 3024(i). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

                    2. Plaintiff Failed to Exhaust Administrative Remedies Regarding
                       Categories (1) Through (3) in His FOIA Request. . . . . . . . . . . . . . . . . . . . . 47

                    3. The NSA Properly Provided a “Glomar” Response for
                       Categories (1) Through (3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54




                                                                  ii
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 4 of 57 PageID #: 176



                               PRELIMINARY STATEMENT

       Defendants United States Department of Justice (“DOJ”), Federal Bureau of

Investigation (“FBI), and National Security Agency (“NSA”) (collectively “Defendants”)

respectfully submit this memorandum of law in support of their motion pursuant to Rule 56 of

the Federal Rules of Civil Procedure for summary judgment dismissing this action brought

under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

       Plaintiff Ty Clevenger is challenging several of Defendants’ responses to various FOIA

requests. As shown below, Defendants properly responded to Plaintiff’s FOIA requests and

did not improperly withhold responsive records. Specifically, the DOJ and the FBI properly

asserted FOIA Exemptions 6 and 7(C) to protect personal information, FOIA Exemption 5 to

protect privileged material, and Exemptions 7(A) and 7(E) to protect information about law

enforcement techniques and procedures for law enforcement investigations or prosecutions. In

addition, the FBI conducted a reasonable search but did not locate any records responsive to

another request, and correctly deemed one request to be overly broad and too vague to be a

valid request. Further, the NSA properly asserted FOIA Exemptions 1 and 3 to withhold

records responsive to one category in Plaintiff’s request. Plaintiff’s claims as to the other three

categories of records in the request must be dismissed because Plaintiff failed to exhaust

administrative remedies and, in any event, the NSA properly responded that it could neither

confirm nor deny the existence of responsive records.

       Accordingly, Plaintiff cannot demonstrate that he is entitled to any relief under the

FOIA, and Defendants are entitled to summary judgment dismissing this action.




                                                1
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 5 of 57 PageID #: 177



                                STATEMENT OF THE CASE

        On March 18, 2018, Plaintiff filed this action challenging the responses or lack of

response to FOIA requests he had made to the NSA and multiple DOJ components, including

the FBI. See Dkt. #1 (Original Complaint). Plaintiff filed a First Amended Complaint (“FAC”)

on June 6, 2018. Dkt. #9. After Defendants completed processing the outstanding requests, 1

Plaintiff and Defendants’ counsel met and conferred to identify the responses that Plaintiff was

still challenging. See Dkt #21 (Defendants’ letter dated January 22, 2019 requesting a pre-

motion conference for their contemplated motion for summary judgment). Subsequent

conferring eliminated additional disputes concerning redactions.

        The facts and procedural histories of the individual FOIA requests and Defendants’

responses that remain at issue are set forth in detail in Defendants’ Statement Pursuant to Local

Civil Rule 56.1 (“Defs. 56.1”), which cross-references the Declaration of Gail Brodfeuhrer

dated May 6, 2019 (“Brodfeuhrer Decl.”), the Declaration of Kevin G. Tiernan dated June 7,

2019 (“Tiernan Decl.”), the Declaration of David M. Hardy dated October 3, 2018 (“Hardy

Decl.”), the Second Declaration of David M. Hardy dated July 29, 2019 (“Second Hardy

Decl.”), and the Declaration of Steven E. Thompson dated June 14, 2019 (“Thompson Decl.”).

        Defendants incorporate by reference Defendants’ 56.1 Statement and the declarations

and exhibits annexed thereto.




1
  Defendants filed status reports on August 22, 2018 (Dkt. #15), October 9, 2018 (Dkt. #16),
and November 28, 2018 (Dkt. #18).
                                              2
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 6 of 57 PageID #: 178



                                        ARGUMENT

                      PLAINTIFF’S REMAINING FOIA CLAIMS
                              MUST BE DISMISSED

       Defendants are entitled to summary judgment as a matter of law because Plaintiff

cannot establish that he is entitled to any relief under the FOIA. Defendants properly responded

to the FOIA requests, and no responsive records were improperly withheld.

A. The Standards for Summary Judgment in a FOIA Action

       1. The FOIA

       The FOIA requires United States government agencies to disclose agency records upon

receiving a properly submitted written request for them. 5 U.S.C. § 552(a)(3)(A). However,

not every agency record must be released in response to a request under the FOIA. There are

nine categories of agency records that are exempted from release by 5 U.S.C. § 552(b), and

three categories of records that are excluded from the FOIA by 5 U.S.C. § 552(c). Agency

information that falls within the terms of the FOIA exemptions need not be disclosed. Halpern

v. Federal Bureau of Investigation, 181 F.2d 279, 287 (2d Cir. 1999) (citations omitted); see

also John Doe Agency v. John Doe Corp., 493 U.S. 146, 151-52 (1989).

       The FOIA authorizes courts only to enjoin an agency from improperly withholding

agency records from a person who has made a proper written request for the records. 5 U.S.C.

§ 552(a)(4)(B); see 5 U.S.C. § 552(a)(3)(A) (written request requirement). A court cannot

provide relief under the FOIA unless the requester demonstrates that the agency has

(1) improperly (2) withheld (3) agency records that are not exempt or excluded. Kissinger v.

Reporters Committee for Freedom of the Press, 445 U.S. 136, 150 (1980). “Only when each

of these criteria is met may a district court ‘force an agency to comply with the FOIA’s

                                               3
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 7 of 57 PageID #: 179



disclosure requirements.’” Grand Central Partnership, Inc. v. Cuomo, 166 F.3d 473, 478 (2d

Cir. 1999) (quoting Kissinger v. Reporters Committee, 445 U.S. at 150).

       2. Summary Judgment in FOIA Actions

       Summary judgment is the preferred procedural vehicle for resolving FOIA actions. See,

e.g., Platsky v. Food & Drug Administration, No. 13-CV-6250 (SLT)(RLM), 2014 WL

7391611, at *3 (Dec. 24, 2014) (citation omitted), aff’d, 642 Fed. Appx. 63 (2d Cir. 2016);

Kaminsky v. National Aeronautics and Space Administration, No. 08-CV-3313 (ARR)(LB),

2010 WL 276184, at *5 (E.D.N.Y. Jan. 19, 2010) (citation omitted), aff’d, 402 Fed. Appx. 617

(2d Cir. 2010).

       A party moving for summary judgment must support its motion with facts that cannot

be genuinely disputed by citing to the particular parts of the materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations,

stipulations, admissions, interrogatory answers, or other material. Fed. R. Civ. P. 56(c)(1). A

court “shall grant summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a); see Anderson v. Liberty Lobby Inc., 477 U.S. 242, 247-48 (1986) (discussing the

standard, which previously was set forth in former Rule 56(c)).

       To dispute an asserted fact, the non-moving party must establish that there is a genuine

dispute by citing to particular parts of materials in the record or show that the materials cited

by the moving party do not establish the absence of genuine dispute or that the moving party

cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1). For a fact to

be material, it must affect the outcome of the action under the governing substantive law; a

dispute about an irrelevant fact cannot preclude entry of summary judgment. Anderson, 477
                                               4
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 8 of 57 PageID #: 180



U.S. at 248. A dispute of fact must also be "genuine." Id. at 248. This means it must be

supported by evidence on which the jury could reasonably find for the non-moving party. Id.

at 252. The mere existence of a "scintilla of evidence" in support of the non-moving party’s

position cannot forestall summary judgment. Id. at 252.

       To obtain summary judgment in a FOIA action, the defendant agency must show that

it conducted an adequate search for responsive records and that any withheld documents fall

under a FOIA exemption or exclusion. Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d

Cir. 1994); see Flores v. U.S. Dep’t of Justice, 15-CV-2627 (JMA) (RLM), 2016 WL 7856423,

at *9 (E.D.N.Y. Oct. 4, 2016) (Report and Recommendation), adopted 2017 WL 238425

(E.D.N.Y. Jan. 18, 2017), aff’d, 712 Fed. Appx. 107 (2d Cir. 2018); see also Minkovski v. U.S.

Dep’t of Treasury, 18-CV-1034 (MKB), 2019 WL 1881083, at *3 (Apr. 27, 2019).

       “A district court in a FOIA case may grant summary judgment in favor of an agency

on the basis of agency affidavits if they contain reasonable specificity of detail rather than

merely conclusory statements, and if they are not called into question by contradictory

evidence in the record or by evidence of agency bad faith.” Grand Central Partnership, 166

F.3d at 478 (internal quotation marks and citation omitted) (emphasis in original); see Zhao v.

U.S. Dep’t of State, 320 F. Supp. 3d 505, 509 (E.D.N.Y. 2018). “Affidavits or declarations

supplying facts indicating that the agency has conducted a thorough search and giving

reasonable explanations why any withheld documents fall within an exemption are sufficient

to sustain the agency’s burden.” Carney, 19 F.3d at 812 (footnote and citations omitted).

“Affidavits submitted by an agency are accorded a presumption of good faith.” Id. (internal

quotation marks and citation omitted); see Wilner v. National Security Agency, 592 F.3d 60,



                                              5
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 9 of 57 PageID #: 181



69 (2d Cir. 2009); see also Kuzma v. U.S. Dep’t of Justice, 692 Fed. Appx. 30, 32 (2d Cir.

2017); Zhao, 320 F. Supp. 3d at 510; Flores, 2016 WL 7856423, at *9.

        Once the agency satisfies its burden, the plaintiff must “make a showing of bad faith

on the part of the agency sufficient to impugn the agency’s affidavits or declarations, . . . or

provide some tangible evidence that an exemption claimed by the agency should not apply or

summary judgment is otherwise inappropriate.” Carney, 19 F.3d at 812 (internal and other

citations omitted); see Anderson v. U.S. Dep’t of Justice, 326 Fed. Appx. 591, 592-93 (2d Cir.

2009); see also Flores, 712 Fed. Appx. at 108.

B. The DOJ Criminal Division, the DOJ National Security Division, and the FBI
   Properly Asserted Exemptions 6 and 7(C) to Withhold Personal Information in
   Responding to Plaintiff’s Request for the “Wilkinson” Records

        In a letter to multiple DOJ components including the FBI, 2 Plaintiff requested six

categories of records relating to the investigation of former Secretary of State Hillary Clinton’s

email server and emails (“Clinton email investigation”). Defs. 56.1 ¶ 1; see Brodfeuhrer Decl.

Ex. A; Second Hardy Decl. Ex. A. Plaintiff is challenging some of the responses regarding one

of the categories – all documents and correspondence exchanged with attorney Beth Wilkinson

(or any other attorney or agent working with her) regarding Cheryl Mills and Heather

Samuelson. See id. Plaintiff is disputing the redaction of personal information by the DOJ

Criminal Division, the DOJ National Security Division (“NSD”), and the FBI from the records

released to him. Defendants redacted the personal information pursuant to FOIA Exemptions

6 and 7(C), 5 U.S.C. §§ 552(b)(6) and (7)(C). See Defs. 56.1 ¶¶ 3-4, 10-11, 15-17; Brodfeuhrer

Decl. ¶ 3, Ex. C; Tiernan Decl. ¶ 6, Ex. C; Second Hardy Decl. ¶ 10, Ex. F, Ex. W.


2
   Although the letter is dated March 7, 2016, it refers to and encloses correspondence from
after that date. It appears that the date of Plaintiff’s letter should have been March 7, 2017.
                                                  6
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 10 of 57 PageID #: 182



       As shown below, Defendants properly asserted FOIA Exemptions 6 and 7(C).

       1. FOIA Exemptions 6 and 7(C)

               a. FOIA Exemption 6

       FOIA Exemption 6 exempts from disclosure information in agency personnel, medical

or similar files, “the disclosure of which would constitute a clearly unwarranted invasion of

personal privacy.” 5 U.S.C. § 552(b)(6). “Congress’ primary purpose in enacting Exemption

6 was to protect individuals from the injury and embarrassment that can result from the

unnecessary disclosure of personal information.” U.S. Dep’t of State v. Washington Post Co.,

456 U.S. 595, 599 (1982); see Wood v. FBI, 432 F.3d 78, 86 (2d Cir. 2005).

       In deciding whether an agency has properly withheld records pursuant to Exemption 6,

the court first determines whether the records are personnel, medical, or similar files. See Cook

v. National Archives and Records Administration, 758 F.3d 168, 174 (2d Cir. 2014).

“Exemption 6 applies to any personal information contained in files similar to personnel or

medical files, such as administrative investigative records.” Wood, 432 F.3d at 86; see also

Cook, 758 F.3d at 174 (“[A] record is a ‘similar file’ if it contains personal information

identifiable to a particular person.”).

       If the record at issue falls within Exemption 6, then the court must balance the public

need for the information against the individual’s privacy interest to determine whether

disclosure would constitute a clearly unwarranted invasion of personal privacy. Cook, 758 F.3d

at 174, 175-76; Long v. Office of Personnel Management, 692 F.3d 185, 190, 193 (2d Cir.

2012); Wood, 432 F.3d at 87-88. The FOIA requires only a measurable interest in privacy to

trigger the balancing test. Federal Labor Relations Authority v. U.S. Dep’t of Veterans Affairs,

958 F.2d 503, 510 (2d Cir. 1992). Where public interest favoring disclosure is no more than
                                               7
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 11 of 57 PageID #: 183



minimal, a lesser privacy interest suffices to outweigh it. Long, 692 F.3d at 194 (citation

omitted).

       “The privacy side of the balancing test is broad and encompasses all interests involving

the individual’s control of information concerning his or her person.” Wood, 432 F.3d at 88

(internal quotation marks and citations omitted); see also Long, 692 F.3d at 195-96.

“Generally, personal identifying information such as a person’s name, address, phone number,

date of birth, criminal history, medical history and social security number may be protected

under Exemption 6.” Parker v. U.S. Dep’t of Justice Executive Office for U.S. Attorneys, 852

F. Supp. 2d 1, 12 (D.D.C. 2012) (citations omitted); see also O’Keefe v. U.S. Dep’t of Defense,

463 F. Supp. 2d 317, 326 (E.D.N.Y. 2006) (“investigative personnel have significant privacy

interests as they may be subject to harassment or embarrassment if their identities are

disclosed.”).

       The only relevant public interest to be weighed by a court is the extent to which the

disclosure will serve the core purpose of the FOIA – that is, contribute significantly to the

public understanding of operations or activities of the government. U.S. Dep’t of Defense v.

Federal Labor Relations Authority, 510 U.S. 487, 495 (1994) (citation omitted); Long, 692

F.3d at 193; Wood, 432 F.3d at 88. “Goals other than opening agency action to public scrutiny

are deemed unfit to be accommodated under the FOIA when they clash with privacy rights.” .

FLRA v. Dep’t of Veterans Affairs, 958 F.2d at 510-11.

                b. FOIA Exemption 7(C)

       FOIA Exemption 7(C) is broader in scope than Exemption 6, and more easily satisfied.

FLRA v. Veterans Affairs, 958 F.2d at 50; see U.S. Dep’t of Justice v. Reporters Committee

for Freedom of the Press, 489 U.S. 749, 756 (1989). Exemption 7(C) permits an agency to
                                              8
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 12 of 57 PageID #: 184



withhold records or information compiled for law enforcement purposes when disclosure

“could reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5

U.S.C. § 552(b)(7)(C). Whether disclosure is warranted turns on the nature of the information

and its relationship to the basic purpose of the FOIA to open agency action to the light of public

scrutiny. Dep’t of Justice v. Reporters Committee, 489 U.S. at 772 (citation omitted).

       Review of the assertion of Exemption 7(C) requires first a determination that the

document was compiled for law enforcement purposes and then a determination as to whether

release of the material would result in the harm identified in 7(C). See Ferguson v. Federal

Bureau of Investigation, 957 F.2d 1059, 1065 (2d Cir. 1992).

       Privacy interests that may be implicated include an individual’s interest in avoiding

disclosure of personal matters as well as the interest in making certain kinds of important

decisions. Associated Press v. U.S. Dep’t of Justice, 554 F.3d 274, 284-85 (2d Cir. 2009)

(citing Dep’t of Justice v. Reporters Committee, 489 U.S. at 762). “It is well established that

identifying information such as names, addresses, and other personal information falls within

the ambit of privacy concerns under the FOIA.” Associated Press v. DOJ, 554 F.3d at 285; see

Massey v. Federal Bureau of Investigation, 3 F.3d 620, 624 (2d Cir. 1993) (“As we stated in

FLRA, individuals, including government employees and officials, have privacy interests in

the dissemination of their names.” (citing FLRA, 958 F.2d at 510-11)); see also Halpern, 181

F.3d at 297 (finding that disclosure of the identities of law enforcement personnel was

unwarranted given that disclosure could subject them to embarrassment and harassment

thereby lending more weight to the individual’s privacy interest over the public’s interest in

disclosure, and that third parties of investigative interest have an even greater privacy interest).



                                                 9
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 13 of 57 PageID #: 185



       “Where the privacy concerns addressed by Exemption 7(C) are present, the exemption

requires the person requesting the information to establish sufficient reason for the disclosure.”

National Archives and Records Administration v. Favish, 541 U.S. 157, 172 (2004); see

Associated Press v. DOJ, 554 F.3d at 285. The requester must first establish that the public

interest sought to be advanced is a significant one, and then must show the information is likely

to advance that interest. Id.; see Garcia v. U.S. Department of Justice, Office of Information

and Privacy, 181 F. Supp. 2d 356, 372 (S.D.N.Y. 2002) (“In order to overcome the recognized

privacy interest of individuals whose name or other personally identifiable information appears

in documents created in the course of a law enforcement investigation, the FOIA requestor

must demonstrate that the disclosure of such information would further the goals of the FOIA.”

(citations omitted)).

       Information unrelated to an agency’s performance “falls outside the ambit of the public

interest that FOIA was enacted to serve.” Reporters Committee v. Dep’t of Justice, 489 U.S. at

775; see also Favish, 541 U.S. at 174 (“We hold that, where there is a privacy interest protected

by Exemption 7(C) and the public interest being asserted is to show that responsible officials

acted negligently or otherwise improperly in the performance of their duties, the requester must

establish more than a bare suspicion in order to obtain disclosure.”); see Associated Press v.

DOJ, 554 F. 3d at 285 (With respect to the public interest, “the Supreme Court has made clear,

that there is only one relevant interest, namely, ‘to open agency action to the light of public

scrutiny.”) (quoting Reporters Committee v. Dep’t of Justice, 489 U.S. at 772)).

       2. Exemptions 6 and 7(C) Were Properly Asserted

       Defendants properly asserted FOIA Exemptions 6 and 7(C), 5 U.S.C. § 552(b)(6) and

(7)(C) to protect personal information in the agency records that were released to Plaintiff in
                                               10
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 14 of 57 PageID #: 186



response to his request for the correspondence with attorney Beth Wilkinson relating to the

Clinton email investigation. In each instance, the redacted information falls squarely within

the protections of Exemption 6 and Exemption 7(C) given to individuals’ names and other

identifying information found in agency investigative files. See, e.g., Associated Press v. DOJ,

554 F.3d at 285-93 (Exemptions 7(C) and 6, respectively, protected identifying information of

Guantanamo detainees and family members from disclosure); Halpern, 181 F.3d at 296-97

(Exemption 7(C) protected names, initials, identifying information, and personal information

of FBI employees, other (non-FBI) government employees, non-federal law enforcement

officers, persons who furnished information to the FBI, and third parties mentioned in the FBI

files or were of investigative interest to the FBI); Garcia, 181 F. Supp. 2d at 371-74 (Holding

there was no public interest in FBI special agents’ names and other personal information and

names, or the identities, addresses and information pertaining to third parties of investigative

interest, or information about other third parties mentioned by persons interviewed, and in any

event their privacy interests outweighed whatever minimal public interest might exist)

(Exemption 7(C)); see also Wood, 432 F.3d at 88-89 (holding that disclosure of the names and

identifying information of government investigators and personnel would add little to the

public’s understanding of how the agency performed its duties given that the existence and

outcome of the investigation had been disclosed) (Exemption 6); FLRA v. Dep’t of Veterans

Affairs, 958 F.2d at 510-14 (government employees’ names and addresses were protected from

disclosure by Exemption 6).

              a. The Redactions by the DOJ Criminal Division

       The responsive records are emails exchanged between a private third party (attorney

Beth Wilkinson) and DOJ attorneys (including Leslie Caldwell, Assistant Attorney General
                                              11
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 15 of 57 PageID #: 187



(“AAG”), DOJ Criminal Division) concerning an issue related to the Clinton email

investigation. See Brodfeuhrer Decl. ¶ 18, Ex. C. The DOJ Criminal Division redacted the

following information from the seven pages that it released directly to Plaintiff: 3 AAG

Caldwell’s email address, telephone and cellphone numbers, and other personal information;

names and email addresses of NSD attorneys; name, email address, and telephone number of

a DOJ Criminal Division administrative employee; Ms. Wilkinson’s cellphone number and/or

email address; and telephone number of a Washington Post reporter. Defs. 56.1 ¶ 4; see

Brodfeuhrer Decl. ¶ 18, Ex. C.

         As an initial matter, the records were compiled for law enforcement purposes by a law

enforcement agency (the DOJ Criminal Division) and are part of an agency investigative file

(the Clinton email investigation). See Brodfeuhrer Decl. ¶ 17. Thus, they satisfy the first

requirement for Exemption 6 (similar agency file) and for Exemption 7(C) (compiled for law

enforcement purposes), respectively.

         With respect to the individuals’ privacy interests, the government employees and non-

government third parties have a measurable privacy interest in the nondisclosure of their names

and/or other identifying information (email addresses, telephone and cellphone numbers).

Defs. 56.1 ¶ 5; see Brodfeuhrer Decl. ¶ 18. Revealing personal identifying information about

the DOJ employees, NSD attorneys and DOJ Criminal Division administrative employee may

limit their effectiveness in conducting future investigations or expose them to annoyance or

harassment. Defs. 56.1 ¶ 5; Brodfeuhrer Decl. ¶ 20. See, e.g., Halpern 181 F.3d at 297;

O’Keefe, 463 F. Supp. 2d at 326. Revealing information about the private, non-government


3
 The DOJ Criminal Division referred an additional three pages to the DOJ NSD for review
and direct response to Plaintiff. Defs. 56.1 ¶ 5.
                                                12
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 16 of 57 PageID #: 188



individuals (Ms. Wilkinson and the reporter) could subject them to harassment or

embarrassment, as well as undue public attention. Defs. 56.1 ¶ 5; Brodfeuhrer Decl. ¶ 20. See

Halpern 181 F.3d at 297.

       The DOJ Criminal Division weighed the more than de minimus privacy interests of the

individuals against the public interest (the purpose of the FOIA to open agency action to the

light of public scrutiny). Defs. 56.1 ¶ 5; Brodfeuhrer Decl. ¶¶ 18-21. The DOJ Criminal

Division was unable to identify any cognizable public interest in disclosure of the protected

information. Defs. 56.1 ¶ 6; Brodfeuhrer Decl. ¶ 19. As the Criminal Division concluded, the

individuals’ names, phone numbers, email addresses are not likely to give the public insight

into the operations and activities of government agencies, the only public interest to be

considered. See U.S. Dep’t of Defense v. FLRA 510 U.S. at 495; Reporters Committee v. Dep’t

of Justice, 489 U.S. at 775; Long, 692 F.3d at 193; Wood, 432 F.3d at 88; FLRA v. Dep’t of

Veterans Affairs, 958 F.2d at 510-11. See also Defs. 56.1 ¶ 7; Brodfeuhrer Decl. ¶ 20.

       The DOJ Criminal Division correctly concluded that release of the withheld personal

information would constitute a clearly unwarranted invasion of the individuals’ personal

privacy pursuant to Exemption 6 and could reasonably be expected to constitute an

unwarranted invasion of privacy pursuant to Exemption 7(C). See Brodfeuhrer Decl.¶ 21.

              b. The Redactions by the National Security Division

       The document at issue is a three-page email chain between DOJ attorneys (including

NSD attorneys from the Counterintelligence and Export Control Section, Criminal Division

AAG Caldwell, and Assistant U.S. Attorneys) and private sector outside attorneys (Beth

Wilkinson and another attorney at her firm) relating to subpoenas that DOJ was about to issue

for two laptops. Tiernan Decl. ¶ 7, Ex. C at 3-5. The DOJ Criminal Division referred this
                                             13
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 17 of 57 PageID #: 189



document to the NSD for direct response to Plaintiff. See Defs. 56.1 ¶ 8; Tiernan Decl. ¶ 4;

Brodfeuhrer Decl. ¶ 12, Ex. C. In releasing the document to Plaintiff, the NSD redacted the

names and identifying information (email addresses) of NSD attorneys, who either authored

or were copied on the emails. Defs. 56.1 ¶ 10; Tiernan Decl. ¶¶ 6-7, Ex. C.

       The record was compiled for law enforcement purposes by a law enforcement agency

and is part of the agency investigative file of the DOJ Criminal Division, which referred the

record to the NSD for review and direct response. See Brodfeuhrer Decl. ¶¶ 12, 17. Thus, the

email chain satisfies the first requirement for Exemption 6 (similar agency file) and Exemption

7(C) (compiled for law enforcement purposes), respectively.

       The NSD redacted the names and other identifying information about the NSD

employees who are not NSD officials at a level senior enough to have lost a cognizable privacy

interest in avoiding publicity or public scrutiny in connection with their work. Defs. 56.1 ¶ 11;

Tiernan Decl. ¶ 9. The release of the names and identifying information could subject the

agency attorneys to harassment or intimidation and could impair their ability to continue to

conduct their government duties in the future. Defs. 56.1 ¶ 12; Tiernan Decl. ¶ 9. See, e.g.,

Halpern 181 F.3d at 297; O’Keefe, 463 F. Supp. 2d at 326. Failure to protect from disclosure

the identities of the NSD employees who work on particular cases or matters, such as the

investigation here, or the disclosure of particular activities worked on by an individual could

impair the NSD’s ability to staff such matters going forward. Defs. 56.1 ¶ 12; Tiernan Decl.

¶ 9.

        The NSD concluded that there was no discernable public interest in identifying the

individuals. Defs. 56.1 ¶ 13; Tiernan Decl. ¶ 9. Providing their names or other identifying

information would not shed light on the government’s law enforcement activities or operations
                                               14
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 18 of 57 PageID #: 190



- the only public interest to be considered. See Dep’t of Defense v. FLRA 510 U.S. at 495;

Reporters Committee v. Dep’t of Justice, 489 U.S. at 775; Long, 692 F.3d at 193; Wood, 432

F.3d at 88; FLRA v. Dep’t of Veterans Affairs, 958 F.2d at 510-11.

       The NSD correctly concluded that release of the withheld personal information would

constitute a clearly unwarranted invasion of the individuals’ personal privacy pursuant to

Exemption 6 and could reasonably be expected to constitute an unwarranted invasion of

privacy pursuant to Exemption 7(C). See Tiernan Decl.¶ 9.

              c. The Redactions by the FBI

       The ten pages of responsive records comprise emails and two letters exchanged

between private attorney Beth Wilkinson and FBI General Counsel James Baker about

interviews of Ms. Wilkinson’s clients and the return of their laptops during the Clinton email

investigation. With respect to the emails, the FBI redacted Mr. Baker’s cellphone number, the

names and email addresses of NSD employees who were copied on emails, and Ms.

Wilkinson’s cellphone number. Defs. 56.1 ¶ 17; see Hardy Decl. Ex. F, Ex. W. The FBI also

redacted the name of a private third party mentioned in one of the letters. Defs. 56.1 ¶ 17; see

Hardy Decl. Ex. F, Ex. W.

       The Second Circuit has held that “all records of investigations compiled by the FBI are

for law enforcement purposes.” Halpern, 181 F.3d at 296; see also Wood, 432 F.3d at 86-87

(investigative files are “similar” agency files under Exemption 6). Thus, the FBI records at

issue satisfy the first requirement for Exemption 6 (similar agency file) and Exemption 7(C)

(compiled for law enforcement purposes), respectively.

       The FBI determined that there were cognizable privacy interests connected to the

release of the names and identifying information of each individual. Defs. 56.1 ¶ 18; Second
                                              15
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 19 of 57 PageID #: 191



Hardy Decl. ¶¶ 56, 60. The FBI asserted Exemptions 6 and 7(C) to redact Mr. Baker’s personal

information (cellphone number) to protect him from becoming the target of harassment or

otherwise being targeted. Defs. 56.1 ¶ 19; see Second Hardy Decl. ¶ 56, Ex. F, Ex. W. The

FBI redacted the non-FBI government employees’ personal information (names and email

addresses) because disclosure of their personal information could subject them to unauthorized

inquiries and harassment. Defs. 56.1 ¶ 19; Second Hardy Decl. ¶ 62. The FBI also redacted the

name of a third party mentioned in a letter because disclosure of that identifying information

could subject that individual to possible harassment, criticism, derogatory inferences, and/or

suspicion. Defs. 56.1 ¶ 19; Second Hardy Decl. ¶ 63.

       The FBI determined that there was no public interest to be served by the disclosure of

the redacted personal information. Defs. 56.1 ¶ 20; Second Hardy Decl. ¶¶ 56, 62, 63. As the

FBI concluded, disclosure of the names, email addresses, and cellphone number would not

significantly increase the public’s understanding of the FBI’s operations and activities, which

is the only public interest to be considered. See Dep’t of Defense v. FLRA 510 U.S. at 495;

Reporters Committee v. Dep’t of Justice, 489 U.S. at 775; Long, 692 F.3d at 193; Wood, 432

F.3d at 88; FLRA v. Dep’t of Veterans Affairs, 958 F.2d at 510-11. Thus, disclosure of the

withheld personal information would cause a clearly unwarranted invasion of the individuals’

privacy. Defs. 56.1 ¶ 20; see Second Hardy Decl. ¶¶ 54, 60, 61.

       In sum, the DOJ Criminal Division, the NSD, and the FBI each properly protected

personal information pursuant to Exemptions 6 and 7(C).




                                              16
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 20 of 57 PageID #: 192



C. The FBI Conducted an Adequate Search in Response to Plaintiff’s Request
   for Records Concerning Seth Conrad Rich

       In a letter dated September 1, 2017, which was sent to multiple DOJ components

including the FBI, Plaintiff requested all records and correspondence pertaining to Seth Conrad

Rich, including any records or correspondence resulting from any investigation of his murder

in the District of Columbia in July 2016. Defs. 56.1 ¶ 11; see Hardy Decl. ¶ 5, Ex. A. Plaintiff

is challenging the FBI’s response that it did not locate any responsive records.

       When a FOIA plaintiff contends that the agency has improperly withheld responsive

records because it did not conduct an adequate search, the agency must show that it did. See

Minkovski, 2019 WL 1881083, at *4; Dennis v. Alcohol, Tobacco, Firearms and Explosives,

12-CV-3795 (JG), 12-CV-4560 (JG), 2013 WL 6579581, at *3 (E.D.N.Y. Dec. 13, 2013)

(citing Garcia, 181 F. Supp. 2d at 366); Labella v. Federal Bureau of Investigation, No. 11-

CV-0023 (NGG)(LB), 2012 WL 948567, at *7 (E.D.N.Y. Mar. 19, 2012). The factual question

raised is whether the search was reasonably designed to discover the requested records. Grand

Central Partnership, 166 F.3d at 489 (citation omitted); see also Kuzma, 692 Fed. Appx. at 32

(A search is adequate if it was reasonably calculated to discover the requested records).

       The adequacy of the agency’s search “is measured by the standard of reasonableness

and depends on the individual circumstances of each case.” Cunningham v. U.S. Department

of Justice, 40 F. Supp. 3d 71, 83 (D.D.C. 2014) (citation omitted). The Second Circuit has

made clear that “an agency’s search need not be perfect, but rather need only be reasonable.”

Grand Central Partnership, 166 F.3d at 489 (citation omitted). Adequacy turns on the search

method employed and not whether the search uncovered every document extant. Id. “The

agency is not expected to take extraordinary measures to find the requested documents, but

                                              17
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 21 of 57 PageID #: 193



only to conduct a search reasonably designed to identify and locate responsive records.”

Garcia, 181 F. Supp. 2d at 368 (internal quotation marks and citation omitted). “Requesters

may not reduce government agencies to full-time investigators on [their] behalf.” Flores, 2016

WL 7856423, at *9 (internal quotation marks and citation omitted). “Reasonableness does not

demand perfection, and a reasonable search need not uncover every document in existence.”

Kaminsky, 2010 WL 276184, at *5 (citing Grand Central Partnership, 166 F.3d at 489); see

also Platsky, 2014 WL 7391611, at *4. To be unreasonable, an agency’s search must have

been “patently incomplete.” Conti v. U.S. Department of Homeland Security, No. 12 Civ. 5827

(AT), 2014 WL 1274517, at *13 (S.D.N.Y. Mar. 24, 2014) (citations omitted).

       As demonstrated in the Hardy Declaration, the FBI conducted an adequate search

reasonably calculated to identify and locate records responsive to Plaintiff’s request for records

relating to Seth Conrad Rich. The FBI Record/Information Dissemination Section (“RIDS”)

searched the FBI Central Records System (“CRS”) for any main or reference files. Defs. 56.1

¶ 23; Hardy Decl. ¶¶ 19-20. The CRS is an extensive system of records consisting of applicant,

investigative, intelligence, personnel, administrative, and general files compiled and

maintained by the FBI in the course of fulfilling its integrated missions and functions as a law

enforcement, counterterrorism, and intelligence agency. Defs. 56.1 ¶ 24; Hardy Decl. ¶¶ 11,

12. The CRS spans the entire FBI organization and encompasses the records of FBI

Headquarters, FBI Field Offices, and FBI Legal Attaché Offices worldwide. Defs. 56.1 ¶ 24;

Hardy Decl. ¶ 11. The CRS is the principal records system that RIDS searches to locate

information responsive to most FOIA/Privacy Act requests because the CRS is where the FBI

indexes information about individuals, organizations, events, and other subjects of

investigative interest for future retrieval. Defs. 56.1 ¶ 25; Hardy Decl. ¶ 21. As the systems used

                                                18
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 22 of 57 PageID #: 194



to index information about, inter alia, individuals, for future retrieval, the CRS is the FBI

recordkeeping system where investigative records responsive to Plaintiff’s request are most

likely to be found. Defs. 56.1 ¶ 25; Hardy Decl. ¶ 25.

       In searching the CRS, the RIDS first used the Universal Index (“UNI”) application of

the Automated Case System (“ACS”). Defs. 56.1 ¶ 30; Hardy Decl. ¶ 19. The ACS has been

the FBI’s consolidated electronic, integrated case management system since 1995. Defs. 56.1

¶ 26; Hardy Decl. ¶ 15. The UNI is the automated index of the CRS that provides all FBI

offices with a centralized, electronic means of indexing pertinent investigative information for

FBI files for future retrieval via index searching. Defs. 56.1 ¶ 26; Hardy Decl. ¶ 16. Using the

UNI application, the RIDS conducted a three-way search of the CRS for “Seth Conrad Rich”

that searched for: Seth Rich; Rich, Seth; and Seth Conrad Rich. Defs. 56.1 ¶ 30; Hardy Decl.

¶ 19 and n.5. The search did not identify any main or reference file records responsive to

Plaintiff’s request. Defs. 56.1 ¶ 30; Hardy Decl. ¶ 19.

       The RIDS subsequently conducted a second search of the CRS using the UNI

application of the ACS and using Sentinel. Defs. 56.1 ¶ 31; Hardy Decl. ¶ 20. Sentinel is the

FBI’s next-generation case management system that became effective FBI-wide on July 1,

2012. Defs. 56.1 ¶ 27; Hardy Decl. ¶ 17. These searches of the CRS also were conducted using

a three-way search for “Seth Conrad Rich.” Defs. 56.1 ¶ 31; Hardy Decl. ¶ 20. The searches

did not identify any main or reference file records. Defs. 56.1 ¶ 31; Hardy Decl. ¶ 20.

       If the FBI had investigated Rich or his murder, the investigative file that would have

been located through the searches of the CRS. See Blackwell v. Federal Bureau of

Investigation, 680 Fed. Supp. 2d 79, 90 (D.D.C. 2010) (“Information regarding Dr. Blackwell,

the target of an FBI criminal investigation, reasonably would be found in the CRS.”), aff’d,
                                              19
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 23 of 57 PageID #: 195



646 F.3d 37 (D.C. Cir. 2011). However, nothing was located. See Defs. 56.1 ¶¶ 30-31; Hardy

Decl. ¶¶ 19-20. Further, any responsive Computer Analysis and Response Team (“CART”)

records would have been located through the CRS searches. Defs. 56.1 ¶ 32; Hardy Decl. n.6.

       Moreover, in June 2017 (prior to the receipt of Plaintiff’s FOIA request), the RIDS had

contacted the FBI Washington, D.C. field office (“D.C. Field Office”) in regard to another

request seeking records relating to Seth Conrad Rich. Defs. 56.1 ¶ 33; Hardy Decl. ¶ 22;

Second Hardy Decl. ¶ 32 n.9. The D.C. Field Office informed the RIDS that it had not opened

an investigation into Rich’s murder, and advised that the District of Columbia Metropolitan

Police Department had declined its offer to assist in their investigation. Defs. 56.1 ¶ 33; Hardy

Decl. ¶ 22.

       After this action was filed, because Plaintiff insisted that the FBI must have responsive

records, the RIDS re-contacted the D.C. Field Office on April 4, 2018. Defs. 56.1 ¶ 36; Hardy

Decl. ¶ 23. The D.C. Field Office confirmed that they had not assisted the District of Columbia

Metropolitan Police Department, provided investigative or technical assistance (including

CART assistance), or otherwise opened an FBI investigation into Seth Conrad Rich’s murder.

Defs. 56.1 ¶ 36; Hardy Decl. ¶ 23.

       Thus, in attempting to locate responsive records, the FBI searched its electronic

repository (the CRS) that would have identified potentially responsive information if any

existed. Those efforts alone constituted a search reasonably designed to locate responsive

records. “Courts have repeatedly upheld index searches of the CRS to be adequate when they

are supported by detailed declarations explaining the underlying systems and the search

procedures used.” Gizmodo Media Group, LLC v. Federal Bureau of Investigation, 366 F.

Supp. 3d, 585, 590 (S.D.N.Y. 2019) (citation omitted); see Hedrick v. Federal Bureau of
                                               20
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 24 of 57 PageID #: 196



Investigation, 216 F. Supp. 3d 84, 93-94 (D.D.C. 2016) (Stating, where the FBI declaration

contained the same background information about searching the CRS as does the Hardy

Declaration in this case, that “this Court is persuaded that the FBI’s index searches of the CRS

using variations of Hedrick’s name and identifying information about him were reasonably

calculated to locate any information indexed to Hedrick, and in fact, actually encompassed the

locations that Hedrick said were not searched. Therefore, the FBI’s search was adequate.”);

see also Blackwell, 680 F.3d at 90 (“The Hardy Declaration indicates that the FBI conducted

a good faith, reasonable search of those systems of records likely to possess the requested

information.”); Garcia, 181 F. Supp. 2d at 366-67 (The FBI declaration demonstrated that the

agency conducted an adequate search where it searched the CRS). Further, the FBI contacted

the D.C. Field Office, the FBI office that could have been expected to be involved in or assist

with the investigation.

       Once an agency shows that its search was adequate, the burden shifts to the plaintiff to

“make a showing of bad faith sufficient to impugn the agency’s showing.” Platsky, 2014 WL

7391611, at *3 (citation omitted); see also Anderson, 326 Fed. Appx. at 592-93; Kaminsky, 2010

WL 276184, at *5 (citing Carney, 19 F.3d at 812). The presumption of good faith to be accorded

to the Hardy Declaration cannot be rebutted by purely speculative claims about the existence and

discoverability of other documents. Grand Central Partnership, 166 F.3d at 489; see Schwarz v.

Department of Justice, 417 Fed. Appx. 102 (2d Cir. 2011). Speculation and unsupported belief

that responsive records must exist, without more, will not establish that the agency did not conduct

reasonable searches or impugn the agency declarations. See Dennis, 2013 WL 6579581, at *4;

Labella, 2012 WL 948567, at *7 (citing Carney, 19 F.3d at 813); Kaminsky, 2010 WL 276184, at

*5 (citation omitted); see also Kuzma, 692 Fed. Appx. at 32; Schwarz, 417 Fed. Appx. at 102.

                                                21
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 25 of 57 PageID #: 197



       In conclusion, the FBI conducted an adequate search reasonably designed to locate

responsive records, and did not improperly withhold records from Plaintiff.

D. The FBI Properly Responded to Plaintiff’s Request Dated October 1, 2017

       Plaintiff is challenging the FBI’s responses regarding all three categories of records

requested in his letter dated October 1, 2017. See Defs. 56.1 ¶ 37; Second Hardy Decl. ¶ 16,

Ex. H. However, as shown below, the FBI properly found that the first item was not a valid

FOIA request. Further, regarding the other two items, after consultation with other DOJ

agencies, the FBI released the responsive records and properly either withheld pages or

redacted information based on FOIA Exemptions 5, 6, 7(C), and 7(A) and 7(E).

       1. The First Item in Plaintiff’s Letter was Not a Valid FOIA Request

       The first request in Plaintiff’s letter was for “Since January 1, 2010, all NDAs between

the FBI and any other government entity that prohibit the release of information to Congress,

any of its agencies or any Freedom of Information Act requestors.” Defs. 56.1 ¶ 39; see Second

Hardy Decl. Ex. H. The FBI responded that this request for all nondisclosure agreements

(“NDAs”) was overly broad and vague and lacked sufficient detail to enable agency personnel

to locate records with a reasonable amount of effort, and closed the request. Defs. 56.1 ¶ 40;

see Second Hardy Decl. ¶ 22, Ex. N. As explained below, because Plaintiff did not submit a

valid FOIA request, he failed to exhaust administrative remedies. Accordingly, Plaintiff’s

claims relating to this request must be dismissed.

       The FOIA requires an agency to make records available when the agency receives a

request for records that “reasonably describes such records” and is made in accordance with

the agency’s published rules stating, inter alia, the procedures to be followed. 5 U.S.C.

§ 552(a)(3). See Davis v. Federal Bureau of Investigation, 767 F. Supp. 2d 201, 204 (D.D.C.
                                              22
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 26 of 57 PageID #: 198



2011) (An agency’s disclosure obligations under the FOIA are not triggered until it receives a

request that complies with its published requirements); see also National Security Counselors

v. Central Intelligence Agency, 898 F. Supp. 2d 233, 279 (D.D.C. 2012) (“Many courts have

recognized that an agency’s disclosure duties under the FOIA are not triggered until a proper

FOIA request is submitted.”) (citations omitted).

       As a general rule, a FOIA plaintiff must exhaust his administrative remedies before

seeking relief from the federal courts. See, e.g., Dettmann v. U.S Department of Justice, 802

F.2d 1472, 1476 (D.C. Cir. 1986). Where a FOIA requester fails to reasonably describe the

records sought, the requester has failed to submit a proper request and, therefore, failed to

exhausted administrative remedies such that summary judgment in favor of the agency is

appropriate. Pinson v. U.S. Dep’t of Justice, 70 F. Supp. 3d 111, 118 (D.D.C. 2014); see

MacLeod v. U.S. Dep’t of Homeland Security, No. 15-cv-1792 (KBJ), 2017 WL 4220398, at

*12 (D.D.C. Sept. 21, 2017) (“The agency is right to assert that a plaintiff who has not

presented a reasonably specific request for documents, in violation of that agency’s own FOIA

regulations, can also be conceived of as having failed to exhaust administrative remedies prior

to bringing suit.” (citations omitted)); Judicial Watch, Inc. v. Federal Bureau of Investigation,

No. 00-745 (TFH), 2001 WL 35612541 *12 (D.D.C. April 20, 2001) (“A FOIA requester is

deemed to have failed to exhaust administrative remedies whenever the requester does not

comply with the administrative process set forth under the FOIA, including . . . failure to

reasonably describe the records being sought”); see also Latham v. U.S. Dep’t of Justice, 658

F. Supp. 2d 155, 161 (D.D.C. 2009) (Request that sought all agency records that pertain to the

plaintiff was overly broad, did not reasonably describe the records sought, and, therefore, was

not a proper FOIA request); Sussman v. U.S. Dep’t of Justice, No. 03-CV-3618 (DRH) (ETB),
                                               23
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 27 of 57 PageID #: 199



2006 WL 2850608, at *9-*10 (E.D.N.Y Sept. 30, 2006) (dismissing claims relating to vague

FOIA requests that did not comply with agency regulations).

       The FBI regulations require that a FOIA request describe the records sought in

sufficient detail to enable agency personnel to locate them with a reasonable of effort. 28

C.F.R. § 16.3(b). “An agency need not honor a request that requires ‘an unreasonably

burdensome search.’” American Federation of Government Employees, Local 2782 v. U.S.

Dep’t of Commerce, 907 F.2d 203, 209 (D.C. Cir. 1990) (quoting Goland v. Central

Intelligence Agency, 607 F.2d 339, 353 (D.C. Cir. 1978)).

       In this case, the FBI advised Plaintiff that his request was overbroad and vague and

lacked sufficient detail for agency personnel to locate records with a reasonable amount of

effort as the information Plaintiff sought is not of a type searchable via CRS indices. Defs.

56.1 ¶ 40; Second Hardy Decl. Ex. N. As discussed above at 18-19, the CRS is an extensive

agency-wide system of records in which files are organized according to designated subject

categories, and allows FBI personnel to adequately and reasonably locate pertinent files. See

Defs. 56.1 ¶¶ 24-29; Hardy Decl. ¶¶ 11-14. The FBI concluded that it could not conduct a

search using the CRS that would be reasonably calculated to identify and locate records

responsive to Plaintiff’s ill-defined request. Defs. 56.1 ¶ 40; Hardy Decl. ¶ 22. However, the

FBI informed Plaintiff that he could resubmit his request with more narrowed and detailed

information, such as identifying specific records or agreements with specific dates, that would

enable the FBI to locate the materials. Defs. 56.1 ¶ 40; Hardy Decl. Ex. N. Nevertheless,

Plaintiff did not attempt to refine his request; rather, he filed an appeal. Defs. 56.1 ¶ 41.




                                                24
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 28 of 57 PageID #: 200



       Plaintiff did not submit a valid FOIA request and, therefore, he failed to exhaust

administrative remedies. Thus, Plaintiff’s claims relating to his request for all NDAs must be

dismissed.

       2. Exemptions 5, 6, 7(A), 7(C), and 7(E) Were Properly Asserted
          in Responding to the Second and Third Items

       The second category of records Plaintiff requested was all records, documents,

correspondence, or other materials sent to Senator Grassley or his representatives in response

to the Senator’s September 25, 2017 letter to FBI Director Christopher Wray. Defs. 56.1 ¶ 42;

Second Hardy Decl. ¶ 16, Ex. N. The third category was all emails, printed correspondence or

other records indicating who was involved in drafting the NDA or NDAs referenced in Senator

Grassley’s September 29, 2017 letter. Defs. 56.1 ¶ 43; Second Hardy Decl. ¶ 16, Ex. H.

       In responding to these requests, the FBI meticulously reviewed each document and

consulted originating agencies to determine whether information was protected from

disclosure. Of the 236 pages of records responsive to the second category, the FBI released

234 pages in full or part and withheld two pages in their entireties; the redactions and

withholdings were pursuant to FOIA Exemptions 5, 6, 7(A), 7(C), and 7(E), 5 U.S.C.

§§ 552(b)(5), (6), (7)(A), (7)(C), and (7)(E). Defs. 56.1 ¶¶ 44-45, 48; see Second Hardy Decl.

¶¶ 27-18, 31 and Ex. R, Ex. S, Ex. T, Ex. V, Ex. W. Of the 50 pages of records responsive to

the third category, the FBI released 42 pages in full or in part and withheld eight pages in their

entireties; the redactions and withholdings were pursuant to FOIA Exemptions 5, 6, 7(C), and

7(E), 5 U.S.C. §§ 552(b)(5), (6), (7)(C), and (7)(E). Defs. 56.1 ¶¶ 44, 47, 48; see Second Hardy

Decl. ¶¶ 27, 30, 31 and Ex. R, Ex. U, Ex. V, Ex. W.

       All of these exemptions were properly asserted.

                                               25
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 29 of 57 PageID #: 201



              a. FOIA Exemption 5

       FOIA Exemption 5 exempts from disclosure “inter-agency or intra-agency

memorandums or letters which would not be available by law to a party other than an agency

in litigation with the agency.” 5 U.S.C. § 552(b)(5). Exemption 5 encompasses the traditional

discovery privileges, including the attorney-client, work-product and deliberative process

privileges. American Civil Liberties Union v. National Security Agency, 925 F.3d 576, 589 (2d

Cir. 2019) (“ACLU v. NSA”); Wood, 432 F.3d at 83 (2d Cir. 2005) (citations omitted); see

Dep’t of the Interior v. Klamath Water Users Protective Association, 532 U.S. 1, 8 (2001).

Exemption 5 covers all documents that fall within a generally recognized evidentiary privilege,

even if a litigant might be able to gain access to the document in discovery by showing a

substantial need, and the exemption precludes their “routine disclosure” under the FOIA. U.S.

Dep’t of Justice v. Julian, 486 U.S. 1, 13 (1988); Federal Trade Commission v. Grolier, Inc.,

462 U.S. 19, 26-27 (1983).

       Here, Exemption 5 was asserted to redact statements about legal advice and internal

discussions concerning an FBI investigation (the Clinton email investigation) from two

transcripts of interviews of FBI employees conducted as part of an investigation by the Office

of Special Counsel (“OSC”) into allegations that FBI Director James Comey violated the Hatch

Act when he made public announcements concerning the FBI’s investigation into former

Secretary Clinton’s use of a personal email server (“the OSC investigation”) that were

responsive to the second category in Plaintiff’s FOIA request. Defs. 56.1 ¶¶ 49-55; see Hardy

Decl. Ex. V, Ex. W. Exemption 5 was also asserted to redact text from emails regarding

drafting of NDA agreements relating to the OSC investigation that were exchanged between

FBI Office of the General Counsel (“OGC”) and the Executive Office of United States
                                              26
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 30 of 57 PageID #: 202



Attorneys (“EOUSA”) OGC and to withhold eight pages (four two-page documents) in their

entireties that were responsive to the third category in Plaintiff’s request. Defs. 56.1 ¶¶ 49-55;

see Hardy Decl. Ex. V, Ex. W. In each instance, Exemption 5 was properly asserted to protect

privileged information.

                      i. Attorney-Client Privilege

       The Supreme Court has recognized the attorney-client privilege as “the oldest of the

privileges for confidential communications known to the common law.” Upjohn Co. v. United

States, 449 U.S. 383, 389 (1981) (citation omitted). The privilege absolutely protects

confidential communications between client and attorney made for the purpose of obtaining or

providing legal assistance. ACLU v. NSA, 925 F.3d at 589. The purpose of the privilege is to

encourage full and frank communication between attorneys and their clients and thereby

promote broader public interests in the observance of law and administration of justice. Id. The

privilege recognizes that sound legal advice or advocacy serves public ends and that such

advice or advocacy depends upon the lawyer’s being fully informed by the client. Upjohn Co.,

449 U.S. at 389. “In the context of legal advice to government officials, the privilege furthers

a culture in which consultation with government lawyers is accepted as a normal, desirable,

and even indispensable part of conducting public business.” ACLU v. NSA, 925 F.3d at 589

(internal quotation marks and citation omitted).

       Here, the FBI asserted FOIA Exemption 5 to protect privileged attorney-client

discussions in the OSC interview transcripts between and among FBI counsel and FBI client

employees. Defs. 56.1 ¶ 53; Second Hardy Decl. ¶¶ 47-48, Ex. V, Ex. W. In addition, at the

EOUSA’s request, FOIA Exemption 5 was asserted to protect privileged attorney-client

communications in the emails relating to the NDA between the EOUSA OGC and the FBI.
                                               27
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 31 of 57 PageID #: 203



Defs. 56.1 ¶ 55; Second Hardy Decl. ¶ 73. These are precisely the types of communications

that are afforded absolute protection by the attorney-client privilege – written communications

(the emails) and discussions of communications (in the transcripts) between agency counsel

and agency employee clients relating to the seeking and provision of legal advice. Accordingly,

Exemption 5 was properly asserted to withhold the privileged material.

                       ii. Attorney Work-Product Privilege

       The FBI asserted FOIA Exemption 5 to protect attorney work product in the emails

about the NDA. Defs. 56.1 ¶ 53; see Second Hardy Decl. ¶¶ 44-46, Ex. V, Ex. W. The work-

product privilege is codified in Rule 26(b)(3) of the Federal Rules of Civil Procedure, which

states in relevant part:

       Trial Preparation: Materials.

           (A) Documents and Tangible Things. Ordinarily, a party may not discover
       documents and tangible things that are prepared in anticipation of litigation or
       for trial by or for another party or its representative (including the other party’s
       attorney, . . .). But, subject to Rule 26(b)(4), those materials may be discovered
       if:
               (i) they are otherwise discoverable under Rule 26(b)(1); and
               (ii) the party shows that it has substantial need for the materials to
               prepare its case and cannot, without undue hardship, obtain their
               substantial equivalent by other means.

          (B) Protection Against Disclosure. If the court orders discovery of those
       materials, it must protect against disclosure of the mental impressions,
       conclusions, opinions, or legal theories of a party’s attorney or other
       representative concerning the litigation.

Fed. R. Civ. P. 26(b)(3).

       The primary purpose of the work-product privilege is to allow the client and the

attorney, while preparing for litigation, to put into writing legal analyses, tactics and other

                                               28
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 32 of 57 PageID #: 204



material free of the chilling prospect that these documents would be freely accessible to others.

Hickman v. Taylor, 329 U.S. 495, 511 (1947); see United States v. Adlman, 134 F.3d 1194,

1196 (2d Cir. 1998) (“The work product doctrine, codified for federal courts in Fed. R. Civ. P.

26(b)(3), is intended to preserve a zone of privacy in which a lawyer can prepare and develop

legal theories and strategies with an eye toward litigation, free from unnecessary intrusion by

his adversaries.”) (internal quotation marks and citation omitted).

       Documents that contain the subjective thoughts (the mental impressions, conclusions,

opinions, or legal theories) of a party’s attorney or other representative are granted absolute

immunity from discovery. See Upjohn Co., 449 U.S. at 400 (discussing the special protection

given to an attorney’s mental processes); Adlman, 134 F.3d at 1196. All other documents

prepared in the course of litigation by either a party or his representative are entitled to a

qualified immunity, which may be overcome only by a strong showing of a substantial need

for the documents and the absence of any other source from which the equivalent materials

can be obtained without undue hardship. Fed. R. Civ. P. 26(b)(3)(ii).

       The emails at issue here concerned the drafting of the NDA for the OSC investigation.

See Defs. 56.1 ¶ 53; Second Hardy Decl. Ex. V. The emails contain the attorneys’ subjective

thoughts, including opinions and suggestions regarding the wording of the NDA, and other

discussions concerning the NDA. Defs. 56.1 ¶ 50; see Second Hardy Decl. ¶ 46, Ex. V, Ex.

W. The portions of the emails redacted pursuant to Exemption 5 fall squarely within its

protection as they contain attorney work product.

                      iii. Deliberative Process Privilege

       The FBI asserted FOIA Exemption 5 on its own behalf and at the request of the OIP

acting on behalf of the Office of the Deputy Attorney General (“ODAG”) to protect
                                               29
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 33 of 57 PageID #: 205



deliberative process material in the OSC interview transcripts. Defs. 56.1 ¶ 51; see Second

Hardy Decl. ¶¶ 42, 71-73. FOIA Exemption 5 was also asserted to protect deliberative process

material in the emails concerning the NDA exchanged between the FBI and the EOUSA OGC.

Defs. 56.1 ¶ 49; Second Hardy Decl. ¶ 41, 75, Ex. V, Ex. W.

       The deliberative process privilege protects pre-decisional and deliberative documents

that reflect “advisory opinions, recommendations and deliberations comprising part of a

process by which governmental decisions and policies are formulated.” National Labor

Relations Board v. Sears, 421 U.S. 132, 150 (1975) (citation omitted); see Tigue v. U.S. Dep’t

of Justice, 312 F.3d 70, 76 (2d Cir. 2002). The deliberative process privilege

       has a number of purposes: it serves to assure that subordinates within an agency
       will feel free to provide the decisionmaker with their uninhibited opinions and
       recommendations without fear of later being subject to public ridicule or
       criticism; to protect premature disclosure of proposed policies before they have
       been finally formulated or adopted; and to protect against confusing the issues
       and misleading the public by dissemination of documents suggesting reasons
       and rationales for a course of action which were not in fact the ultimate reasons
       for the agency’s action.

Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980)).

       In this case, the deliberative process privilege was asserted in conjunction with FOIA

Exemption 5 to protect information reflecting the decision making processes of the FBI, alone

or in conjunction with other DOJ components. Defs. 56.1 ¶¶ 50-52; see Second Hardy Decl.

¶ 41-43, 71-73, 75. The email redactions encompass an ongoing dialogue among and between

FBI employees and other Government personnel about preliminary versions about what might

later become a final document reflecting an agency policy or decision, or might never be more

than a draft of something that was never approved in final form. Defs. 56.1 ¶ 50; see Second

Hardy Decl. ¶ 41. The redacted portions of the OSC interview transcripts recount a decision

                                              30
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 34 of 57 PageID #: 206



making process involving the FBI employee being interviewed and employees of the ODAG

and the FBI. Defs. 56.1 ¶ 51; see Second Hardy Decl. ¶ 71-73.

       Thus, disclosure of the redacted material in both the emails and the OSC transcripts

would reveal pre-decisional formulation of opinions, advice, deliberations, proposals, and

recommendations. Disclosure of the redacted material would have an inhibiting effect on

agency decision making and development of policy. Defs. 56.1 ¶ 52; Second Hardy Decl. ¶ 43.

Agency employees would no longer feel free to discuss their ideas, strategies, and advice for

fear that this type of information might regularly be released to the public. Defs. 56.1 ¶ 52;

Second Hardy Decl. ¶ 43. Agency employees would become reticent to share their opinions

and circumspect in their willingness to engage in internal discussions, and their hesitance to

offer their candid and conscientious opinions would harm and self-censorship would, in turn,

degrade the quality of agency decisions by depriving decision makers of fully explored options

developed from robust debate. Defs. 56.1 ¶ 52; see Second Hardy Decl. ¶ 42.

       The withheld materials are protected from disclosure by the deliberative process

privilege.

              b. FOIA Exemptions 6 and 7(C)

       The legal standards governing Exemptions 6 and 7(C), 5 U.S.C. §§ 552(b)(6) and 7)(C)

are set forth above at 7-10. In responding to the two requests, the FBI properly asserted

Exemptions 6 and 7(C) to redact personal information about FBI and other Government

employees, as well as third parties, from the transcripts of interviews of two FBI employees

during the OSC investigation and from the NDA-related emails.

       The FBI asserted FOIA Exemptions 6 and 7(c) to protect the names, identifying

information, email addresses and personal cellphone numbers of FBI special agents, FBI
                                             31
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 35 of 57 PageID #: 207



professional staff, non-FBI government personnel, and third parties contained in the emails

concerning the NDA and in the OSC interview transcripts. Defs. 56.1 ¶ 56; Second Hardy

Decl. ¶¶ 53-65, Ex. V, Ex. W.

          The FBI determined that there were cognizable privacy interests connected to the

release of the redacted names, identifying information, and other personal information of the

FBI special agents and FBI professional staff. Defs. 56.1 ¶ 57; Second Hardy Decl. ¶ 58. The

FBI identified potential harms that could result from the release of the personal information,

including the FBI agents and personnel becoming the targets of harassing inquiries for

unauthorized access to information regarding investigations and having their effectiveness in

other investigations seriously prejudiced. Defs. 56.1 ¶ 57; Second Hardy Decl. ¶¶ 58-60. Also,

the individuals could be subjected to unofficial questioning about their assistance rendered in

matters such as the NDA or the OSC investigation or their conduct in other investigations

and/or legal matters regardless of whether they are currently employed by the FBI. Defs. 56.1

¶ 57; Second Hardy Decl. ¶ 59. See, e.g., Halpern 181 F.3d at 297; O’Keefe, 463 F. Supp. 2d

at 326.

          The FBI also determined that non-FBI Government personnel have cognizable privacy

interests connected to the disclosure of their names, email addresses, and identifying

information. Defs. 56.1 ¶ 59; Second Hardy Decl. ¶ 62. The potential harms that could result

from the release of this personal information include subjecting these individuals to

unauthorized inquiries and harassment. Defs. 56.1 ¶ 59; Second Hardy Decl. ¶ 62. See, e.g.,

Halpern 181 F.3d at 297; O’Keefe, 463 F. Supp. 2d at 326.

          Additionally, the FBI determined that there were cognizable privacy interests

connected to the release of the names, personal cellphone numbers, and other identifying
                                              32
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 36 of 57 PageID #: 208



information (including email address) of third parties mentioned in the investigatory records.

Defs. 56.1 ¶ 59; Second Hardy Decl. ¶ 63. The potential harms that could result from the

release of that personal information include extremely negative connotations caused by their

association with an FBI investigation, which could subject them to possible harassment,

criticism, derogatory inferences, and suspicion. Defs. 56.1 ¶ 59; Second Hardy Decl. ¶ 63. See,

e.g., Halpern 181 F.3d at 297.

       The FBI also considered the public interest and concluded that there was no public

interest to be served by the disclosure of the redacted personal information for any of the three

groups of individuals because the information would not significantly increase the public’s

understanding of the FBI’s operations and activities, which is the only relevant public interest

to be weighed by a court. Defs. 56.1 ¶ 60; Second Hardy Decl. ¶¶ 56, 61, 62, 63. See U.S.

Dep’t of Defense v. FLRA 510 U.S. at 495; Reporters Committee v. Dep’t of Justice, 489 U.S.

at 775; Long, 692 F.3d at 193; Wood, 432 F.3d at 88; FLRA v. Dep’t of Veterans Affairs, 958

F.2d at 510-11.

       The FBI correctly concluded that disclosure of the redacted personal identifying

information for any of these individuals would result in a clearly unwarranted invasion of

privacy that outweighs the public interest in disclosure. See Defs. 56.1 ¶ 61.

       c. Exemptions 7(A) and 7(E)

       The FBI is continuing to assert Exemption 7(A) in conjunction with Exemption 7(E) to

withhold information about techniques and procedures for law enforcement investigations or

prosecutions used in ongoing investigations that are sensitive law enforcement information.

Defs. 56.1 ¶ 63; Second Hardy Decl. ¶¶ 49-52, 67-79, Ex. V, Ex. W.



                                               33
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 37 of 57 PageID #: 209



       Exemption 7(A) authorizes an agency responding to a properly submitted FOIA request

to withhold records or information to the extent that the production of such law enforcement

records or information “could reasonably be expected to interfere with enforcement

proceedings.” 5 U.S.C. § 552(b)(7)(A). Exemption 7(A) prevents harm to the government’s

case by not allowing litigants earlier or greater access to agency investigatory files than they

would otherwise have. See National Labor Relations Board v. Robbins Tire & Rubber Co.,

437 U.S. 214, 224-25 (1978). Exemption 7(A) applies to law enforcement records compiled

for civil, administrative, and criminal matters. Stein v. U.S. Securities and Exchange

Commission, 266 F. Supp. 3d 326, 343 (D.D.C. 2017); see Radcliffe v. Internal Revenue

Service, 536 F. Supp. 2d 423, 435-36 (S.D.N.Y. 2008), aff’d, 328 F. Appx. 699 (2d Cir. 2009);

see also Pope v. United States, 599 F.2d 1383, 1386 (5th Cir. 1979) (collecting cases).

Moreover, Exemption 7(A) does not require a presently pending enforcement proceeding. See

Center for National Security Studies v. U.S. Department of Justice, 331 F.3d 918, 926 (D.C.

Cir. 2003).

       Exemption 7(E) protects from disclosure information compiled for law enforcement

purposes where the release of the information “would disclose techniques and procedures for

law enforcement investigations or prosecutions, or would disclose guidelines for law

enforcement investigations or prosecutions if such disclosure could reasonably be expected to

risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). See Allard K. Lowenstein

International Human Rights Project v. Dep’t of Homeland Security, 626 F.3d 678 (2d Cir.

2010). Even commonly known procedures may be protected from disclosure if their disclosure

could reduce or nullify their effectiveness. See Vazquez v. U.S. Dep’t of Justice, 887 F. Supp.

2d 114, 116-17 (D.D.C. 2012).
                                              34
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 38 of 57 PageID #: 210



       The FBI is asserting Exemption 7(E) to protect information in the OSC transcripts about

the FBI’s size and composition of units and divisions, including number of personnel. Defs.

56.1 ¶ 63; Second Hardy Decl. ¶ 67, Ex. V, Ex. W. If this non-public information were

released, criminals or adversaries could use it to deduce the amount of resources the FBI is

dedicating to particular areas or types of operations, scout non-public FBI joint locations, gain

insight on the FBI’s capabilities in a certain region, ascertain where the FBI has a less robust

presence, and organize their illicit activities to exploit that information and circumvent the law

in subject areas or geographic locations where the FBI has less presence or fewer resources.

Defs. 56.1 ¶ 63; Second Hardy Decl. ¶ 67.

       The FBI also is asserting Exemption 7(E) to protect information about the focus of a

specific FBI investigation. Defs. 56.1 ¶ 64; Second Hardy Decl. ¶ 68, Ex. V, Ex. W. Disclosure

of this information would reveal the scope of the FBI’s programs and strategies that it intends

to pursue in preventing and disrupting criminal activity, and enable criminals to gauge the

FBI’s strengths and weaknesses in certain areas, structure their activities to avoid detection

and disruption by the FBI, and circumvent the law. Defs. 56.1 ¶ 65; Second Hardy Decl. ¶ 68.

       The FBI also is asserting Exemption 7(E) to protect law enforcement techniques and

procedures that it uses to collect and analyze information in connection with both criminal and

national security investigations. Defs. 56.1 ¶ 65; Second Hardy Decl. ¶ 69, Ex. V, Ex. W.

Although these techniques may be known in a general sense, the technical analysis, including

the specifics of how and in what setting they are employed, is not known to the public. Defs.

56.1 ¶ 65; Second Hardy Decl. ¶ 69. Disclosure of the redacted information would reveal the

identity of methods used in collecting and analyzing information, including how the FBI

collects information and where it collects it from, as well as the methodologies employed to
                                               35
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 39 of 57 PageID #: 211



analyze information collected. Id. Disclosure of this information would enable subjects of

investigations to circumvent similar and currently used techniques, by permitting

accumulation of information by investigative subjects about the circumstances under which

specific techniques were used or requested to collect certain information, how the information

is analyzed, and the usefulness of the information obtained. Id. Disclosure of the information

would enable criminals and terrorists to educate themselves on techniques employed by the

FBI in collecting and analyzing information, thereby allowing them to take countermeasures

to circumvent the effectiveness of these techniques. Id.

       The FBI also asserted Exemption 7(E) to protect sensitive information about

investigative methods used by the FBI in conducting both criminal and national security

investigations. Defs. 56.1 ¶ 66; Second Hardy Decl. ¶ 70, Ex. V, Ex. W. Disclosure of

information about these methods and their use would highlight the types of activities, facts, or

occurrences that are of particular interest to the FBI in these investigations, and disclosure of

investigative methods, analysis of information gleaned from the methods or any other sort of

details would reveal the kinds of information the FBI is interested in capturing. Defs. 56.1

¶ 66; Second Hardy Decl. ¶ 70. As a result, individuals would have the opportunity to employ

countermeasures to circumvent detection or alter behavior. Id.

       In conclusion, the FBI properly asserted Exemptions 7(A) and 7(E) because disclosure

of the information could reasonably be expected to risk circumvention of the law.

E. Plaintiff is Not Entitled to Any Relief With Respect to His Request to the NSA

       Plaintiff is challenging the NSA’s responses to his letter dated October 10, 2017, which

sought four categories of records, designated as (1) through (4). See Defs. 56.1 ¶¶ 67-71;

Thompson Decl. Ex. A. As discussed below, the NSA properly asserted FOIA Exemptions 1
                                               36
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 40 of 57 PageID #: 212



and 3 to withhold the records responsive to category (4). As to categories (1) through (3),

Plaintiff failed to exhaust administrative remedies with respect to the NSA’s response, and,

therefore, any claims relating to these requests should be dismissed. 4 In any event, the NSA

properly responded that it could neither confirm nor deny the existence of responsive records

in these categories.

         The NSA has not improperly withheld responsive records, and is entitled to summary

judgment dismissing Plaintiff’s claims relating to his FOIA request to the NSA.

         1. The NSA Did Not Improperly Withhold the Records Responsive
            to Category (4)

         Plaintiff is challenging the NSA’s assertion of Exemptions 1 and 3 to withhold the

fifteen records (totaling 32 pages) responsive to his request for the agency’s correspondence

with Congress (or anyone representing a member of Congress or Congressional committee)

regarding Seth Rich, Julian Assange, Wikileaks, Kim Dotcom, Aaron Rich, Shawn Lucas,

Kelsey Mulka, Imran Awan, Abid Awan, Jamal Awan, Hina Alvi, and/or Rao Abbas. See Defs.

56.1 ¶ 71; Thompson Decl. Ex. A (request), E (response). As shown below, both Exemptions

were properly asserted to withhold the responsive records.

               a. The NSA Properly Asserted Exemption 1

         The NSA withheld the documents pursuant to FOIA Exemption 1 because they are

classified as either TOP SECRET or SECRET in accordance with Executive Order 13526

(Classified National Security Information). Defs. 56.1 ¶ 80; Thompson Decl. ¶¶ 34-36, Ex. E.




4
  These three categories of records in the request were not set forth in the First Amended
Complaint.
                                            37
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 41 of 57 PageID #: 213



       FOIA Exemption 1 exempts from disclosure matters that are "(A) specifically

authorized under criteria established by an Executive order to be kept secret in the interest of

national defense or foreign policy and (B) are in fact properly classified pursuant to such

Executive order." 5 U.S.C. § 552(b)(1). See Center for Constitutional Rights v. Central

Intelligence Agency, 765 F.3d 161, 166 (2d Cir. 2014); Halpern, 181 F.3d at 289. An agency’s

decision to withhold information is reviewed under the Executive Order upon which the

classification determination was made. Halpern, 181 F.3d at 289 (citations omitted).

       In the national security context, the court must accord substantial weight to the agency’s

declaration concerning the details of the classified status of the disputed record or information.

American Civil Liberties Union v. Dep’t of Justice, 681 F.3d 61, 69, 70-71 (2d Cir. 2012)

(citations omitted); see Wilner, 592 F.3d at 76 (“Recognizing the relative competencies of the

executive and judiciary, we believe that it is bad law and bad policy to second-guess the

predictive judgments made by the government’s intelligence agencies.”) (internal quotation

marks and citation omitted); see also Halpern, 181 F.3d at 292; Diamond v. Federal Bureau

of Investigation, 707 F.2d 75, 79 (2d Cir. 1983) (citations omitted).

       The NSA is a separate agency within the Department of Defense that was established

by Presidential Directive in 1952. Thompson Decl. ¶ 5. The NSA is responsible for

communications security and “signals intelligence” activities of the United States. Id.; see also

Winter v. National Security Agency/Central Security Service, 569 F. Supp. 545, 547 (S.D. Cal.

1983). The NSA has two primary missions: (1) to collect, process, analyze, produce, and

disseminate signals intelligence (“SIGINT”) information for foreign intelligence and

counterintelligence purposes to provide support for national and departmental requirements

and for the conducting of military operations; and (2) to conduct information assurance
                                               38
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 42 of 57 PageID #: 214



(cybersecurity) activities. Defs. 56.1 ¶ 72; Thompson Decl. ¶ 5. In performing its first mission

(the SIGINT mission), the NSA exploits foreign signals to obtain intelligence necessary to the

national defense, national security, and/or the conduct of foreign affairs. Defs. 56.1 ¶ 73;

Thompson Decl. ¶ 6. SIGINT information that is provided to senior Government officials,

intelligence agencies, and/or the military in a classified setting is relevant to a wide range of

issues including, but not limited to, military order of battle, threat warnings and readiness, arms

proliferation, terrorism, and foreign aspects of international narcotics trafficking. Defs. 56.1 ¶ 73;

Thompson Decl. ¶ 7.

       The NSA’s ability to produce SIGINT depends on its access to foreign signals, and public

disclosure of either the capability to collect specific signals or the substance of the SIGINT

information can easily alert foreign adversaries to the vulnerabilities of their signals. Defs. 56.1

¶ 74; Thompson Decl. ¶ 8. SIGINT capabilities are both expensive and fragile. Id.

       Communications intelligence (“COMINT”) is a subset of SIGINT information

obtained from intercepted foreign communications. Defs. 56.1 ¶ 75; Thompson Decl. ¶ 9. A

fundamental tenet of the COMINT process is that the identity of specific communicants whose

communications are intercepted (commonly referred to as “targets”), the degree of success in

exploiting targets, and the vulnerabilities of particular foreign communications are matters that

must be maintained in strictest secrecy because the ability to exploit foreign communications

is fragile. Id. Disclosure of any of these matters would encourage countermeasures by the

targets of the NSA’s COMINT efforts. Id. Disclosure of even a single intercepted

communication could potentially reveal the intelligence collection activities applied against

targets around the world. Defs. 56.1 ¶ 76; Thompson Decl. ¶ 9. If adversaries were aware of

the NSA’s activities and capabilities, they would likely change their communications methods

                                                 39
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 43 of 57 PageID #: 215



to evade collection, which would undermine the NSA’s entire mission. Defs. 56.1 ¶ 76;

Thompson Decl. ¶ 9; see Thompson Decl. ¶ 36. COMINT targets could change how they

communicate, which could inhibit access to their communications and, consequently, deny the

United States access to information crucial to its defense. Defs. 56.1 ¶ 76; Thompson Decl.

¶ 9. Such a loss of information would be extremely harmful to the national security of the

United States. Id.

       In response to Plaintiff’s FOIA request, the NSA withheld the records under Exemption

1 based on Executive Order No. 13526 of December 29, 2009, Classified National Security

Information, 75 Fed. Reg. 707 (Jan. 5, 2010), 2009 WL 6066991 (Pres.). See Defs. 56.1 ¶ 80;

Thompson Decl. ¶¶ 33-34, Ex. E. Section 1.4 of Executive Order 13526 provides that

information “shall not be considered for classification unless its unauthorized disclosure could

reasonably be expected to cause identifiable or describable damage to the national security in

accordance with section 1.2” and it pertains to one or more of the following:

       (a) military plans, weapons systems, or operations;
       (b) foreign government information;
       (c) intelligence activities (including covert action), intelligence sources or
       methods, or cryptology;
       (d) foreign relations or foreign activities of the United States, including
       confidential sources;
       (e) scientific, technological, or economic matters relating to the national
       security;
       (f) United States Government programs for safeguarding nuclear materials or
       facilities;
       (g) vulnerabilities or capabilities of systems, installations, infrastructures,
       projects, plans, or protection services relating to the national security; or
       (h) the development, production, or use of weapons of mass destruction.

Exec. Order 13526 § 1.4. Section 1.2 sets forth the three levels at which information may

classified under the Executive Order. Two of these levels are relevant here: TOP SECRET,
                                              40
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 44 of 57 PageID #: 216



which “shall be applied to information, the unauthorized disclosure of which reasonably could

be expected to cause exceptionally grave damage to the national security that the original

classification authority is able to identify or describe;” and SECRET, which “shall be applied

to information, the unauthorized disclosure of which reasonably could be expected to cause

serious damage to the national security that the original classification authority is able to

identify or describe.” Exec. Order 13526 § 1.2(a)(1)-(2).

       Steven E. Thompson, NSA Chief of Policy, Information, Performance, and Exports,

who has a TOP SECRET original classification authority, has provided a declaration

supporting the NSA’s assertion of FOIA Exemption 1 based on Executive Order 13526 to

withhold the fifteen responsive records. See Thompson Decl. ¶¶ 1-3. Thompson states that the

documents are classified as either TOP SECRET or SECRET in accordance with Executive

Order 13526. Defs. 56.1 ¶ 82; Thompson Decl. ¶¶ 34-36, Ex. E. Further, many of the

documents have additional dissemination control markings indicating the sensitivity of the

material. Thompson Decl. ¶ 35 n.7. For example, many are marked “NOFORN” to indicate

that the information may not be released to foreign governments, foreign nationals, or non-

U.S. citizens without the permission of the originator and in accordance with Director of

National Intelligence policy. Id.

       The unauthorized disclosure of the documents reasonably could be expected to damage

the national security and identifies the damage that could result from disclosure. All of the

withheld records, which are communications between Congress and the NSA, relate to

classified intelligence matters and the NSA’s mission and activities. Defs. 56.1 ¶ 82;

Thompson Decl. ¶¶ 35-36. All of the withheld records are currently and properly classified as

either TOP SECRET or SECRET in accordance with Section 1.4 of Executive Order 13526.
                                             41
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 45 of 57 PageID #: 217



Id. Release of these records would cause exceptionally grave damage or serious damage

(depending on the classification level) to the NSA’s mission, including but not limited to

intelligence activities. 5 Defs. 56.1 ¶ 82; Thompson Decl. ¶ 35.

         The NSA has demonstrated that the withheld documents meet criteria in Section 1.4 of

Executive Order 13526, and that they remain classified as TOP SECRET or SECRET as

provided in Section 1.2 of the Executive Order. Thus, the documents are exempt from

disclosure under FOIA Exemption 1, and the NSA properly withheld them in responding to

Plaintiff’s FOIA request.

               b. The NSA Properly Asserted Exemption 3

         Exemption 3 exempts from disclosure matters that are that specifically exempted from

disclosure by statute (other than the Privacy Act) if the statute affords the agency no discretion

on disclosure, or establishes particular criteria for withholding information or refers to the

particular types of materials to be withheld. 6 5 U.S.C. § 552(b)(3); see Central Intelligence

Agency v. Sims, 471 U.S. 159, 167-68 (1985); ACLU v Dep’t of Justice, 681 F.3d at 72; Wilner,

592 F.3d at 71. In addressing an agency’s claim that Exemption 3 applies, the court first must

determine whether the statute cited by the agency is a withholding statute and then whether

the withheld information satisfies the requirements of that statute. See Sims, 471 U.S. at 167;

Roman v. National Security Agency, No. 07-CV-4501 (JFB) (WDW), 2009 WL 303686, at *5

(E.D.NY. Feb. 9, 2009), aff’d, 354 Fed. Appx. 591 (2d Cir. 2009).


5
  Thompson also determined that there was no meaningfully segregable non-classified
information in the records. Thompson Decl. ¶ 35.
6
 There is an additional requirement, not applicable here, that if the statute was enacted after
October 28, 2009 (enactment of the OPEN FOIA Act of 2009), it specifically cites to
Exemption 3. 5 U.S.C. § 552(b)(3)(B).
                                            42
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 46 of 57 PageID #: 218



         In asserting FOIA Exemption 3 to withhold the responsive records -- communications

between Congress and the NSA relating to classified intelligence matters, some of which

implicate intelligence sources and methods, -- the NSA identified three statutes that prohibited

disclosure: Section 6 of Pub. L. 86-36 (National Security Act of 1959), 18 U.S.C. § 798; and

50 U.S.C. § 3024(i). Defs. 56.1 ¶ 83; Thompson Decl. Ex. E; see Thompson Decl. ¶ 39. These

statutes recognize the vulnerability of intelligence, specifically SIGINT, to countermeasures

of a foreign power or terrorist party, as well as the significance to national policymakers,

combatant commanders, and the intelligence community of the loss of valuable foreign

intelligence information. Each statute standing alone provides a basis for withholding of the

documents pursuant to Exemption 3.

                       i. 50 U.S.C. § 3605(a)

         As is relevant here, Section 6 of the National Security Agency Act of 1959 (“NSAA”),

codified at 50 U.S.C. Chapter 47, 7 provides that “nothing in this chapter or any other

law . . . shall be construed to require the disclosure of the organization or any function of the

National Security Agency, or any information with respect to the activities thereof, or of the

names, titles, salaries, or number of the persons employed by such agency.” 50 U.S.C.

§ 3605(a) (“Section 6 of the NSAA”). The Second Circuit has held that “the language of

Section 6 makes quite clear that it falls within the scope of Exemption 3.” Wilner, 592 F.3d at

72; see Roman v. NSA, 2009 WL 303686, at *5 (“[I]t is well established that FOIA Exemption

3 properly encompasses Section 6 of the NSAA.”) (citations omitted); see also Linder v.

National Security Agency, 94 F.3d 693, 698 (D.C. Cir. 1996) (“The protection afforded by



7
    formerly codified in a note under 50 U.S.C. § 402.
                                               43
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 47 of 57 PageID #: 219



section 6 is, by its very terms, absolute. If a document is covered by section 6, the NSA is

entitled to withhold it regardless of the requesting party’s needs.”).

       “The NSA is not required to show harm to national security under Section 6, but need

only demonstrate that the withheld information relates to the organization of the NSA or any

function or activities of the agency.” Larson v. Dep’t of State, 565 F.3d 857, 868 (D.C. Cir.

2009). “Congress’s broad language in Section 6 of the NSAA eases the burden for the agency,

as it exempts from disclosure any ‘information with respect to the activities’ of that agency.”

Wilner, 592 F.3d at 75 (citing Pub. L. No. 86-36, § 6). Section 6 of the NSAA “forbids

disclosure of information relating to the NSA’s SIGINT activities.” People for the American

Way Foundation v. National Security Agency/Central Security Service, 462 F. Supp. 2d 21, 31

(D.D.C. 2006) (citing Linder, 94 F.3d at 696); Hayden v. National Security Agency/Central

Security Service, 608 F. 2d 1381, 1389 (D.D.C. 1979) (“release of the documents would

disclose a function of the NSA, since signals intelligence is one of the Agency’s primary

functions, and would disclose information with respect to Agency activities, since any

information about an intercepted communication concerns an NSA activity.”).

       The documents withheld by the NSA fall squarely within the protection of Section 6 of

the NSAA (codified at 50 U.S.C. § 3605(a)). The documents are communications between the

NSA and Congress relating to classified intelligence matters and concern the NSA’s

involvement in intelligence activities, which implicate both the NSA’s core functions and

activities (i.e., SIGINT activities), as well as intelligence sources and methods. Thus, the NSA

determined that disclosure of the documents of the documents is prohibited by 50 U.S.C.

§ 3605(a), and correctly asserted Exemption 3.



                                               44
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 48 of 57 PageID #: 220



                      ii. 18 U.S.C. § 798

       Title 18 U.S.C. § 798 criminalizes the unauthorized disclosure of classified

information, including classified information concerning the communication intelligence

activities of the United States or any foreign government, and classified information obtained

“by the processes of communication intelligence from the communications of any foreign

government, knowing the same to have been obtained by such processes.” 18 U.S.C.

§ 798(a)(3)-(4). Anyone who “knowingly and willfully communicates, furnishes, transmits, or

otherwise makes available to an unauthorized person, or publishes, or uses in any manner

prejudicial to the safety or interest of the United States or for the benefit of any foreign

government detrimental to the United States” such classified information “[s]hall be fined

under this title or imprisoned not more than ten years, or both.” 18 U.S.C. § 798(a). The statute

defines classified information as “information which, at the time of a violation of this section,

is, for reasons of national security, specifically designated by a United States Government

Agency for limited or restricted dissemination or distribution.” 18 U.S.C. § 798(b). In addition,

the statute defines communication intelligence as “all procedures and methods used in the

interception of communications and obtaining of information from such communications by

other than the intended recipients.” Id.

       Thus, 18 U.S.C. § 798 requires that particular types of matters be withheld from the

public, and qualifies as a withholding statute under Exemption 3. See Willis v. National

Security Agency, No. 17-cv-2038 (KBJ), 2019 WL 1924249, at *8 (D.D.C. Apr. 30, 2019)

(Stating with respect to, inter alia, 18 U.S.C. § 798, “[i]t is well established that each of these

statutes qualifies as an Exemption 3 withholding statute”).



                                                45
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 49 of 57 PageID #: 221



       The documents at issue are properly and currently classified as TOP SECRET and/or

SECRET in accordance with Section 1.4 of Executive Order 13526. Defs. 56.1 ¶¶ 81-82;

Thompson Decl. ¶ 35; see supra at 41-42. Disclosure of the withheld information about

intelligence sources and methods would reveal critical information about the communication

intelligence activities of the United States. See Thompson Decl. ¶ 41. Accordingly, release of

the documents is prohibited by, and would be subject to criminal penalties under, 18 U.S.C.

§ 798. Therefore, the NSA correctly determined that the documents were exempt from

disclosure under Exemption 3 based on 18 U.S.C. § 798.

                      iii. 50 U.S.C. § 3024(i)

       The third statute, Section 102A(i)(1) of the Intelligence Reform and Terrorism

Prevention Act of 2004, authorizes the Director of National Intelligence to protect intelligence

sources and methods from unauthorized disclosure. 50 U.S.C. § 3024(i) (“Section 3024(i)”).

Section 3024(i) qualifies as an Exemption 3 statute. See Larson, 565 F.3d at 868; see also

DiBacco v. U.S. Army, 795 F.3d 178, 197 (D.C. Cir. 2015) (“DiBacco does not dispute, nor

could she, that Section 3024(i)(1) is a valid Exemption 3 statute.” (citing Sims, 471 U.S. at

167)); Leopold v. Central Intelligence Agency, 380 F. Supp. 3d 14, 17 (D.D.C. 2019)

(“multiple courts in this circuit have recognized that the National Security Act is an exemption

statute for purposes of Exemption 3.”). Section 3024(i) “instructs the Director of National

Intelligence to protect intelligence sources and methods from unauthorized disclosure,

regardless of classification.” Larson, 565 F.3d at 868.

       The Director of National Intelligence has delegated enforcement of the mandate in

Section 3024(i) to the heads of the seventeen agencies that constitute the “Intelligence

Community.” See Cable News Network, Inc. v. Federal Bureau of Investigation, Civ. No. 17-
                                                 46
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 50 of 57 PageID #: 222



1167 (JEB), 2019 WL 2408644, at *5 (D.D.C. 2019). As a member of the Intelligence

Community, the NSA must protect intelligence sources and methods. See Thompson Decl.

¶ 42.

        Here, the withheld documents relate to classified intelligence matters and implicate

intelligence sources and methods. Defs. 56.1 ¶¶ 81-82; Thompson Decl. ¶¶ 35, 39, 42. “Courts

have recognized that [Section 3024(i)’s] protection of sources and methods is a ‘near-blanket

FOIA exemption.’” Cable News Network, 2019 WL 2408644, at *5.

        Accordingly, the NSA properly asserted Exemption 3 because the records are protected

from disclosure is prohibited by 50 U.S.C. § 3024(i).

        2. Plaintiff Failed to Exhaust Administrative Remedies Regarding
           Categories (1) Through (3) in His FOIA Request

        “It goes without saying that exhaustion of remedies is required in FOIA cases.”

Dettmann, 802 F.2d at 1476; see Oglesby v. U.S. Department of the Army, 920 F.2d 57, 64

(D.C. Cir. 1990) (“once the agency responds to the FOIA request, the requester must exhaust

his administrative remedies before seeking judicial review.”); see also Wilber v. Central

Intelligence Agency, 355 F.3d 675, 676-77 (D.C. Cir. 2004); Hidalgo v. FBI, 344 F.3d 1256,

1258-59 (D.C. Cir. 2003). The burden is on the FOIA plaintiff to prove that he exhausted

administrative remedies. See Roman v. National Reconnaissance Office, 952 F. Supp. 2d 159,

165 (D.D.C. 2013).

        In relevant part, the FOIA states:

        Each agency, upon any request for records made under paragraph (1), (2), or
        (3) of this subsection, shall --

                                       ***



                                             47
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 51 of 57 PageID #: 223



              (ii) make a determination with respect to any appeal within
              twenty days (excepting Saturdays, Sundays, and legal public
              holidays) after the receipt of such appeal. If on appeal the denial
              of the request for records is in whole or in part upheld, the agency
              shall notify the person making such request of the provisions for
              judicial review of that determination under paragraph (4) of this
              subsection.

5 U.S.C. § 552(a)(6)(A). In addition to establishing deadlines for agency responses to FOIA

requests and appeals, this section of the FOIA contains the requirement that the requester

appeal an adverse decision. See Oglesby, 920 F.2d at 64 (“Section 552(a)(6)(A) provides for

an administrative appeal where an agency’s determination is adverse; judicial review of that

determination is available after the agency determination has been upheld in the administrative

appeal.”); see also Hidalgo, 344 F.3d at 1259 (“As we have previously concluded, this

statutory scheme requires each requestor to exhaust administrative remedies.”) (citation and

internal quotation marks omitted).

       A FOIA requestor is deemed to have failed to exhausted administrative remedies where

he did not administratively appeal a decision. Judicial Watch v. FBI, 2001 WL 35612541, at

*12. A court may dismiss a FOIA case if the plaintiff failed to exhaust administrative remedies.

Porter v. Central Intelligence Agency, 778 F. Supp. 2d 60, 68 (D.D.C. 2011); see Robert VII

v. Department of Justice, 193 Fed. Appx. 8, 9 (2d Cir. 2006) (affirming dismissal of claims

related to request as to which the plaintiff did not file an administrative appeal before filing

suit); see also MacLeod, 2017 WL 4220398, at *11 (dismissing a claim where the plaintiff had

failed to appeal an agency’s Glomar response); Bida v. Russo, No. 14-CV-104 (RRM)(LB),

2014 WL 1392338, at *2 (E.D.N.Y. Apr. 9, 2014) (“To withstand dismissal, a FOIA plaintiff

must plead in his complaint that he has exhausted his administrative remedies.”) (citations

omitted); Judicial Watch v. FBI, 2001 WL 35612541, at *12 (“Where a FOIA plaintiff attempts
                                              48
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 52 of 57 PageID #: 224



to obtain judicial review without first properly undertaking full administrative exhaustion, his

lawsuit is subject to immediate dismissal”).

       In this case, the NSA responded to the portion of Plaintiff’s FOIA request for records

in categories (1) through (3) by letter dated November 7, 2017. Defs. 56.1 ¶ 77; Thompson

Decl. ¶ 12, Ex. B. The NSA’s response expressly informed Plaintiff that he could appeal the

decision, provided information about how to submit an appeal, and told him that an appeal

must be submitted within ninety (90) days. Defs. 56.1 ¶ 79; Thompson Decl. Ex. B.

Nevertheless, Plaintiff did not file an appeal. Defs. 56.1 ¶ 79; Thompson Decl. ¶ 12.

Consequently, Plaintiff did not exhaust administrative remedies before filing this action on

March 18, 2018. Thus, any claims related to categories (1) through (3) in his FOIA request

must be dismissed.

       3. The NSA Properly Provided a “Glomar” Response for
          Categories (1) Through (3)

       In any event, the NSA did not improperly withhold records responsive to categories (1)

through (3). Those portions of the FOIA request sought (1) all documents, records, or

communications between Seth Rich and Julian Assange, Wikileaks, Kim Dotcom, Aaron Rich,

Shawn Lucas, Kelsey Mulka, Imran Awan, Abid Awan, Jamal Awan, Hina Alvi, Rao Abbas,

and/or any person or entity outside of the United States; (2) all documents or records

(including audio recordings) of phone calls made or received by Seth Rich on July 9, 2016 and

on July 10, 2016; and (3) all documents, records, or communications referencing or containing

financial transactions between Seth Rich and Julian Assange, Wikileaks, Kim Dotcom, Aaron

Rich, Shawn Lucas, Kelsey Mulka, Imran Awan, Abid Awan, Jamal Awan, Hina Alvi, Rao

Abbas, and/or any person or entity outside of the United States. Defs. 56.1 ¶¶ 68-70;

                                               49
    Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 53 of 57 PageID #: 225



Thompson Decl. Ex. A. The NSA interpreted the request as seeking intelligence information,

and responded that the fact of the existence or non-existence of the requested materials is a

currently and properly classified matter and is specifically protected from disclosure.

Thompson Decl. ¶ 16. Citing FOIA Exemptions 1 and 3, 5 U.S.C. §§ 552(b)(1) and (3), the

NSA responded that it could neither confirm nor deny the existence of responsive record. Defs.

56.1 ¶ 77; see Thompson Decl. ¶ 12, Ex. B.

         The Second Circuit has held that an agency is permitted to assert FOIA exemptions

through a “Glomar response," in which it refuses to confirm or deny the existence of records,

if the FOIA exemption itself would preclude even the acknowledgment of the existence of

responsive records. 8 Wilner, 592 F.3d at 67-68; see also Wolf v. Central Intelligence Agency,

473 F.3d 370, 374 (D.C. Cir. 2007) (A Glomar response “is proper if the fact of the existence

or nonexistence of agency records falls within a FOIA exemption”); Gardels v. Central

Intelligence Agency, 689 F.2d 1100 (D.C. Cir. 1982) (“an agency may refuse to confirm or

deny the existence of records where to answer the FOIA inquiry would cause harm cognizable

under an FOIA exception.”). “To properly employ the Glomar response to a FOIA request, an

agency must ‘tether’ its refusal to respond, . . ., to one of the nine FOIA exemptions.” Wilner,

592 F.3d at 68 (citations omitted). The agency has the burden of proving the applicability of

an exemption. Id. at 68. “In evaluating an agency’s Glomar response, a court must accord

substantial weight to the agency’s affidavits.” Id. at 73 (internal quotation marks and citation

omitted).



8
  The term “Glomar response” is derived from Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir.
1976), in which a FOIA requester sought records related to efforts to prevent the media from
reporting on the activities of a vessel named the Hughes Glomar Explorer.
                                               50
 Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 54 of 57 PageID #: 226



       In this case, the NSA could not acknowledge the existence or nonexistence of

responsive records because a response would reveal information that is currently and properly

classified in accordance with Executive Order 13526 and is protected from disclosure by

statute. Defs. 56.1 ¶¶ 77-78; Thompson Decl. ¶¶ 16-17, 18-20. As discussed below, the NSA’s

Glomar response was appropriately tethered to Exemption 1, as well as to Exemption 3.

       With respect to the NSA’s assertion of Exemption 1, confirming the existence or

nonexistence of the responsive records would disclose information that is currently and

properly classified pursuant to Section 1.1(4) of Executive Order 13526. Defs. 56.1 ¶ 77;

Thompson Decl. ¶¶ 18-19. The NSA must use a Glomar response consistently in all cases

where the existence or nonexistence of records is a classified fact, even in cases in which it

does not possess responsive records. Thompson Decl. ¶ 23. In such situations, disclosure of

whether or not the NSA has records or information could reasonably be expected to harm

national security because it would reveal the NSA’s capabilities, activities, and intelligence

priorities, which in turn could inhibit SIGINT collection and affect the NSA’s ability to counter

threats to the national security of the United States. Thompson Decl. ¶ 20. Acknowledging the

existence or nonexistence of responsive records about particular individuals or organizations

that may be subject to surveillance would provide adversaries with critical information about

the NSA’s capabilities, such as the types of communications that may be susceptible to NSA

detection. Id. ¶ 21.

       Moreover, acknowledging the nonexistence of information could confirm that a

person’s activities are not of foreign intelligence interest or that the NSA is unsuccessful in

collecting foreign intelligence information on that person’s activities. Thompson Decl. ¶ 21.

That information, on a case-by-case basis would allow adversaries to accumulate information
                                               51
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 55 of 57 PageID #: 227



and draw conclusions about the NSA’s technical capabilities, sources, and methods. Id. Over

time, the accumulation of information would allow adversaries to draw inferences about who

is and is not a target, and would disclose sources and methods relating to the NSA’s SIGINT

activities and functions. Id. Putting together information, adversaries could ascertain the

degree to which the NSA is aware of some of their operatives or is able to successfully exploit

particular communications. See Sims, 471 U.S. at 178 (“the very nature of the intelligence

apparatus of any country is to try to find out the concerns of others; bits and pieces of data may

aid in piecing together other bits of information even when the individual piece is not of

obvious importance in itself.”) (internal quotation marks and citation omitted); Larson, 565

F.3d at 864 (“Minor details of intelligence information may reveal more information than their

apparent insignificance suggests, because, much like a piece of a jigsaw puzzle, [every detail]

may aid in piecing together other bits of information even when the individual piece is not of

obvious importance in itself.”). Ultimately, the compilation of disclosed information could

reasonably be expected to cause exceptionally grave and irreparable damage to the national

security by providing the United States’ adversaries with a road map as to which

communication modes or personnel remain safe or are successfully defeating the NSA’s

capabilities. Thompson Decl. ¶ 21.

       The NSA has plausibly explained the damage that could result if the NSA were to

confirm or deny the existence of responsive records. Accordingly, its Glomar response based

on Exemption 1 should be upheld. See, e.g. Wolf, 473 F.3d at 375-77;

       Further, the NSA also properly relied on Exemption 3 in its Glomar response. The

existence or nonexistence of the requested intelligence information is protected from

disclosure by statute. The same three statutes discussed above at 43-47 (50 U.S.C. § 3605, 18
                                               52
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 56 of 57 PageID #: 228



U.S.C. § 798, and 50 U.S.C. § 3024) are also applicable to the fact of the existence or

nonexistence of records responsive to the first three categories in Plaintiff’s request. See

Thompson Decl. ¶¶ 26-32. Moreover, two of these statutes (50 U.S.C. § 3605 and 50 U.S.C.

§ 3024) protect the information regardless of whether it is classified because it relates to the

NSA’s activities. The NSA properly provided a Glomar response based on Exemption 3. See

Wilner, 592 F.3d at 75 (Information indicating whether the NSA was targeting a specific

individual would be information with respect to the activities of the NSA and, therefore,

exempt under the FOIA); Wolf, 473 F.3d at 378 (The agency declaration “detailing of harm

satisfies the requirements of Exemption 1 and, coupled with the greater deference afforded the

Agency under the National Security Act, we believe the CIA also properly invoked Exemption

3 in support of its Glomar response.”).

       In conclusion, Defendants did not improperly withhold responsive records.

Accordingly, Plaintiff is not entitled to any relief under the FOIA, and this action should be

dismissed.




                                              53
Case 1:18-cv-01568-LB Document 35 Filed 10/01/19 Page 57 of 57 PageID #: 229




                                    CONCLUSION

       For the foregoing reasons, the Court should grant Defendants’ motion for summary

judgment and dismiss this action.

Dated: Brooklyn, New York
       July 29, 2019

                                               Respectfully submitted,

                                               RICHARD P. DONOGHUE
                                               UNITED STATES ATTORNEY
                                               Eastern District of New York
                                               Attorney for Defendants
                                               271-A Cadman Plaza East, 7th Floor
                                               Brooklyn, New York 112101
                                               (718) 254-6026/6498


s/Kathleen A. Mahoney
KATHLEEN A. MAHONEY
Assistant U.S. Attorney
       (Of Counsel)




                                          54
